Case 2:18-cv-04231-RGK-JEM Document 119-2 Filed 06/02/19 Page 1 of 28 Page ID
                                 #:3386




                           EXHIBIT 2
Case 2:18-cv-04231-RGK-JEM Document 119-2 Filed 06/02/19 Page 2 of 28 Page ID
                                 #:3387
                                                                              1925 Century Parkk East, Suite 2100
                                                                                         Los Anngeles, CA 90067
                                                                                                 T: 310.201.9150




                                        FIRM
                                           M RESUME
                                                  E


 Glancy Prongay & Murray LLP    L     (the “Fiirm”) has re
                                                         epresented investors, consumerss and
 employe  ees for over 25 years.. Based in Los Angele    es, with offiices in New
                                                                                w York Cityy and
 Berkeley  y, the Firmm has suc  ccessfully prosecuted   d class acction casess and com     mplex
 litigation
          n in federal and state courts
                                 c       throu
                                             ughout the country. A  As Lead Co  ounsel, Co-Lead
 Counsell, or as a member of     o Plaintiffss’ Counsel Executive    e Committe  ees, the Firm’s
 attorney ys have rec  covered billions of do ollars for p
                                                         parties wroonged by ccorporate frraud,
 antitrustt violations and malfeaasance. Ind deed, the Innstitutional Shareholde er Servicess unit
 of RiskM Metrics Gro oup has reccognized th he Firm as one of the  e top plaintiffs’ law firm
                                                                                             ms in
 the United States in its Securrities Class Action Serrvices repo   ort for everyy year sincee the
 inception n of the re eport in 20
                                 003. The Firm’s effo    orts have been publicized in m      major
 newspap   pers such as
                      a the Walll Street Jouurnal, the NNew York Tiimes, and the Los Ang     geles
 Times.

 Glancy Prongay & Murray’s commitme         ent to highh quality annd excellen
                                                                             nt persona  alized
 services
        s has boostted its natio onal reputaation, and w
                                                       we are now w recognized as one o  of the
 premier plaintiffs’ firms in the country. Th
                                            he Firm worrks tenacioously on beh
                                                                             half of clien
                                                                                         nts to
 producee significantt results and
                                 d generate lasting corrporate refo
                                                                  orm.

 The Firmm’s integritty and suc  ccess originnate from our attorneys, who a     are amongg the
 brightest and mos    st experiennced in th he field. OOur distingu uished litig
                                                                               gators have
                                                                                         e an
 unparalleled track record of investigatin  ng and prossecuting co   orporate w
                                                                              wrongdoing. The
 Firm is respected for both the zealous advocacy w        with which we repressent our clients’
 interests
         s as well asa the highly-professio  onal and e ethical man nner by which we ach hieve
 results. We are ideally pos     sitioned to pursue ssecurities, antitrust, cconsumer, and
         ve litigation
 derivativ           n on behalff of our clieents. The F Firm’s outsstanding acccomplishm
                                                                                        ments
 are the direct
         d       result of the exc
                                 ceptional talents of ourr attorneys and employyees.

                      SECURIT        S ACTION SETTLEM
                            TIES CLASS              MENTS

 Appointeed as Lead or Co-Lea    ad Counsel by judges tthroughout the United
                                                                           d States, Glancy
 Prongay y & Murray has achiev    ved signific
                                             cant recove
                                                       eries for cla
                                                                   ass membe
                                                                           ers in numeerous
 securitie
         es class acttions, includ
                                 ding:

 In re Mercury Inteeractive Corporation Securities
                                         S           L
                                                     Litigation, U
                                                                 USDC Nortthern Distriict of
 Californiia, Case No.
                   N 05-3395  5-JF, in whhich the Firrm served as Co-Leaad Counsel and
 achievedd a settlement valued at over $11
                                         17 million.

 In re Reeal Estate Associates
                             s Limited Partnership
                                       P           Litigation, USDC Ce
                                                                     entral Distriict of
 Californiia, Case No.
                   N 98-7035-DDP, in which the   e Firm servved as local counsel and

                                              Page 1
Case 2:18-cv-04231-RGK-JEM Document 119-2 Filed 06/02/19 Page 3 of 28 Page ID
                                 #:3388



 plaintiffs
          s achieved a $184 million
                                 m        jury verdict aftter a comp           eek trial in Los
                                                                     plex six we
 Angeles  s, California
                      a and later settled
                                  s        the case
                                               c    for $8
                                                         83 million.

 In Re Yahoo!
       Ya        Inc. Securities Litigation,
                                 L           USDC Norrthern Distrrict of Califo
                                                                              ornia, Case
                                                                                        e No.
 5:17-cv--00373-LHK  K, in whichh the Firm served as Co-Lead C   Counsel an   nd achieved an
 $80 milliion settlement.

 The City
        y of Farmin
                  ngton Hills Employees
                              E          Retiremennt System vv. Wells Fargo Bank, N N.A.,
 USDC District
       D       of Minnesota,
                  M           Case
                              C    No. 10-cv-043722-DWF/JJG G, in which tthe Firm se
                                                                                   erved
 as Co-Lead Counsel and achiieved a setttlement valued at $62.5 million.

 Schleich
        her v. We
                endt, (Cons seco Secu urities Litig ation), USSDC South  hern Districct of
 Indiana, Case No. 02-1332-SEB, a se  ecurities fraaud class action in w  which the Firm
 served as
        a Lead Co
                ounsel for th
                            he Class an
                                      nd achieved  d a settlemeent of over $41 million
                                                                                     n.

 Robb v. Fitbit, Inc., USDC Northern
                              N         Dis
                                          strict of Ca
                                                     alifornia, Caase No. 3:16-cv-001551, a
         es fraud cla
 securitie          ass action in which th
                                         he Firm se rved as Le   ead Counseel for the C
                                                                                      Class
 and achieved a setttlement of $33 million.

 Yaldo v.
       v Airtouch Communic    cations, Sta
                                         ate of Mich
                                                   higan, Wayne County, Case No. 99-
 909694--CP, in which the Firmm served as
                                        a Co-Lead Counsel a and achieve
                                                                      ed a settlem
                                                                                 ment
 valued at
        a over $32 million for defrauded consumerss.

 Lapin v. Goldman Sachs,
                    S        USDDC Southern District o                  o. 03-0850-KJD,
                                                     of New York, Case No
 a securiities fraud class actio
                               on in whichh the Firm served as Co-Lead CCounsel for the
 Class an
        nd achieved  d a settlement of $29 million.

 In re He
        eritage Bon
                  nd Litigation, USDC Central
                                        C      Disstrict of Ca
                                                             alifornia, Ca
                                                                         ase No. 022-ML-
 1475-DTT, where ass Co-Lead Counsel, the
                                        t Firm re ecovered inn excess off $28 million for
 defraude
        ed investors and continues to pursue additio
                                                   onal defenddants.

 In re Liv
         vent, Inc. Noteholders Litigation, USDC Sou  uthern Distrrict of New York, Case
                                                                                       e No.
 99 Civ 9425-VM,
         9           a securities
                                s fraud clas
                                           ss action in
                                                      n which the e Firm servved as Co-L
                                                                                       Lead
 Counsell for the Claass and achhieved a seettlement off over $27 m
                                                                  million.

        CI Telecom Ltd. Securiities Litigatiion, USDC Eastern Disstrict of Virg
 In re EC                                                                     ginia, Case
                                                                                        e No.
 01-913-A A, in which the Firm se
                                erved as so ole Lead Co
                                                      ounsel and recovered almost $22   2
 million fo
          or defraude
                    ed ECI investors.

 Senn v. Sealed AirA Corpora  ation, USDC C New Jerrsey, Case e No. 03-cvv-4372-DM MC, a
 securitie
         es fraud cla
                    ass action, in which th
                                          he Firm actted as co-lead counse
                                                                         el for the C
                                                                                    Class
 and achieved a setttlement of $20 million.

 In re Giilat Satellite
                      e Networks, Ltd. Secuurities Litiga
                                                        ation, USDC Eastern District of New
 York, Ca ase No. 02  2-1510-CPS
                               S, a securitties fraud cclass action
                                                                  n in which tthe Firm se
                                                                                        erved
 as Co-Lead Counsel for the Class
                               C      and acchieved a ssettlement oof $20 millio
                                                                               on.

                                             Page 2
Case 2:18-cv-04231-RGK-JEM Document 119-2 Filed 06/02/19 Page 4 of 28 Page ID
                                 #:3389



 In re Lu
        umenis, Ltd
                  d. Securitie
                             es Litigation
                                         n, USDC SSouthern District of New York, C Case
 No.02-CCV-1989-DA AB, in whic
                             ch the Firm m served ass Co-Lead Counsel a and achievved a
 settleme
        ent valued at
                   a over $20 million.

 In re Innfonet Serrvices Corpporation Se
                                        ecurities L
                                                  Litigation, U
                                                              USDC Cen
                                                                     ntral Districct of
 Californiia, Case No.
                    N CV 01-10456-NM    M, in whicch as Co--Lead Cou unsel, the Firm
 achievedd a settlement of $18 million.

 In re ES
        SC Medicall Systems, Ltd. Securrities Litigattion, USDCC Southern District of New
 York, Case No. 98
                 8 Civ. 75300-NRB, a securities
                                       s            ffraud classs action in which the Firm
 served as
        a sole Lea
                 ad Counsel for the Cla
                                      ass and ach    hieved a seettlement vaalued in exxcess
 of $17 million.
        m

 In re Mu
        usicmaker.com Securrities Litigattion, USDC  C Central D District of C
                                                                             California, C
                                                                                         Case
 No. 00-0
        02018-CAS   S, a securitties fraud class actio
                                                     on in whichh the Firm was sole L    Lead
 Counsell for the Cla
                    ass and rec
                              covered in excess
                                          e       of $
                                                     $13 million.

 In re Lason, Inc. Securities
                   S          Liitigation, USDC Easte
                                                    ern District of Michigan, Case No
                                                                                    o. 99
 76079-A AJT, in whic
                    ch the Firm
                              m was Co-L   Lead Counssel and reccovered alm
                                                                          most $13 m
                                                                                   million
 for defra
         auded Lasoon stockholdders.

 In re Inso Corp. Securities
                    S           Litigation,
                                L           USDC
                                            U      Dist rict of Masssachusettss, Case Noo. 99
 10193-WWGY, a se   ecurities fra
                                aud class action in w  which the Firm serve   ed as Co-LLead
 Counsell for the Cla
                    ass and ach hieved a se ettlement va
                                                       alued in exccess of $12
                                                                             2 million.

 In re Na
        ational TechhTeam Sec curities Litig
                                           gation, USDDC Eastern District of Michigan, C
                                                                                       Case
 No. 97-774587-AC, a securitie
                             es fraud class action in  n which thee Firm servved as Co-L
                                                                                       Lead
 Counsell for the Cla
                    ass and ach
                              hieved a se  ettlement va
                                                      alued in exccess of $11 million.

 Taft v. Ackermans
         A       s (KPNQwe                         on), USDC Southern District of New
                           est Securitiies Litigatio
 York, Case No. 022-CV-07951-PKL, a securities
                                       s           frraud class action in which the Firm
 served as
         a Co-Lead
                 d Counsel fo
                            or the Classs and achieeved a settllement worrth $11 million.

 Jenson v. First Tru   ust Corporaation, USDC   C Central DDistrict of C
                                                                       California, C
                                                                                   Case No. 05    5-cv-
 3124-AB  BC, in whic  ch the Firm
                                 m was appo     ointed sole lead counsel and acchieved an $8.5
 million settlement
         s             in a very diffficult case involving a trustee’s ppotential lia
                                                                                    ability for lo
                                                                                                 osses
 incurredd by investors in a PonziP         schem
                                                me. Kevin  n Ruf of th he Firm alsso successsfully
 defende ed in the 9th Circuitt Court off Appeals the trial ccourt’s gra            anting of cclass
 certificattion in this case.
                        c

        amp Netwo
 In re Ra         orks, Inc. Securities
                             S          Litigation,
                                        L           U
                                                    USDC Northern Districct of Califo
                                                                                    ornia,
 Case Noo. C-00-3645-JCS, a securities fraud classs action in which the Firm serve  ed as
 Co-Leadd Counsel for
                  f the Clas ss and achieeved a setttlement of n
                                                               nearly $7 m
                                                                         million.

 Capri v. Comerica, Inc., USDDC Eastern  n District off Michigan,, Case No. 02-CV-60
                                                                                   0211-
 MOB, a securities fraud class
                             s action in which
                                          w      the F
                                                     Firm served          ead Counse
                                                                 d as Co-Le        el for
 the Clas
        ss and achie
                   eved a setttlement of $6.0
                                         $    million .
                                                 Page 3
Case 2:18-cv-04231-RGK-JEM Document 119-2 Filed 06/02/19 Page 5 of 28 Page ID
                                 #:3390




 Plumbin
       ng Solutionss Inc. v. Plu
                               ug Power, Inc., USDC   C Eastern D District of N
                                                                              New York, C
                                                                                        Case
 No. CV 00 5553-EERK, a secu   urities fraud
                                           d class acttion in whicch the Firmm served ass Co-
       ounsel for th
 Lead Co           he Class an nd achieved d a settlem ent of overr $5 million.

 Ree v. Procom
        P         Tec
                    chnologies,, Inc., USD
                                         DC Southern  n District o
                                                                 of New Yorkk, Case No
                                                                                     o. 02-
 CV-76133-JGK, a securities
                    s         fraud class action in which the Firm serve    ed as Co-LLead
 Counsell for the Cla
                    ass and ach
                              hieved a seettlement off $2.7 millio
                                                                 on.

 Tatz v. Nanophase
         N         e Technolog  gies Corp., USDC Norrthern Distrrict of Illinoiss, Case No
                                                                                         o. 01-
 C-8440--MCA, a se  ecurities frraud class action in w which the Firm serve    ed as Co-L Lead
 Counsell for the Cla
                    ass and ach hieved a se
                                          ettlement off $2.5 millio
                                                                  on.

 In re F & M Distrib
                   butors Secu
                             urities Litiga
                                          ation, USDC  C Eastern District of Michigan, C
                                                                                       Case
 No. 95 CV
         C 71778--DT, a secu urities fraud d class acttion in whicch the Firm
                                                                            m served onn the
 Executivve Committtee and help
                              ped secure  e a $20.25 mmillion settlement.

                 ANT
                   TITRUST PRACTICE
                           P        GROUP A
                                          AND ACHIE
                                                  EVEMENTS
                                                         S

 Glancy Prongay
          P         & Murray’s Antitrust
                                A        Praactice Group p focuses oon represen nting individ
                                                                                            duals
 and entiities that haave been victimized
                                 v          by
                                            b unlawfull monopolizzation, price-fixing, ma    arket
 allocatio
         on, and oth  her anti-co
                                ompetitive conduct.
                                            c          T
                                                       The Firm h   has prosecuted signifficant
 antitrustt cases and d has helped individu uals and bu usinesses rrecover billlions of dollars.
 Prosecu uting civil antitrust
                     a         cas
                                 ses under federal
                                             f        andd state law
                                                                   ws througho  out the cou untry,
 the Firm
        m’s Antitrustt Practice Group
                                 G      repre
                                            esents conssumers, bu   usinesses, and Health  h and
 Welfare Funds and    d seeks injjunctive relief and dam mages for violations of antitrustt and
 commod  dities laws. The Firm has served   d, or is currrently serving, as Leaad Counsel,, Co-
 Lead Co   ounsel or Class Cou   unsel in a substantia l number o    of antitrustt class acttions,
 includingg:

 In re Naasdaq Mark  ket-Makers Antitrust Litigation,
                                          L           U
                                                      USDC Southern Districct of New Y  York,
 Case No  o. 94 C 39996-RWS, MDL
                              M     Dockett No. 1023, a landmarrk antitrust llawsuit in w
                                                                                        which
 the Firm
        m filed the first
                     f    compla
                               aint againstt all of the major NAS
                                                                SDAQ markket makerss and
 served on Plaintifffs’ Counsel’s Executiv ve Committtee in a ccase that rrecovered $   $900
          or investors
 million fo          s.

 Sullivan v. DB Investments, USDC Disttrict of New w Jersey, CCase No. N No. 04-cv-2
                                                                                   2819,
 where the Firm se   erved as Co-Lead
                              C       Se
                                       ettlement C Counsel in an antitrusst case against
 DeBeers s relate to the
                     t pricing of
                               o diamonds that settle
                                                    ed for $295
                                                              5 million.

        orean Air Lines
 In re Ko         L      Antitru
                               ust Litig., USDC
                                           U      Centtral Districtt of Californ
                                                                               nia, Masterr File
 No. CV 07-05107 SJO(AGRx      x), MDL No  o. 07-0189, where the  e Firm servved as Co-L  Lead
 Counsell in a case related to fixing of prices for aiirline ticketss to Korea that settle
                                                                                         ed for
 $86 milliion.



                                              Page 4
Case 2:18-cv-04231-RGK-JEM Document 119-2 Filed 06/02/19 Page 6 of 28 Page ID
                                 #:3391



 In re Ure
         ethane Cheemical Antittrust Litig., USDC Disttrict of Kannsas, Case No. MDL 1    1616,
 where thhe Firm serrved as Co
                             o-Lead coun    nsel in an a
                                                       antitrust priice fixing case that se
                                                                                          ettled
 $33 milliion.

 In re Weestern State
                    es Wholesa
                             ale Naturall Gas Litig.,, USDC Disstrict of Nevvada, Case   e No.
 MDL 1566, where thet Firm se
                            erved as Cla ass Counse  el in an anttitrust price fixing case
                                                                                         e that
 settled $25
         $ million.

 In re Ag
        ggrenox An ntitrust Litig
                                g., USDC District of Connecticu   ut, Case NNo. 14-cv-2
                                                                                      2516,
 where th
        he Firm played a majo  or role in achieving a ssettlement o
                                                                  of $54,000,0
                                                                             000.

 In re So
        olodyn Antiitrust Litig.,, USDC District of M assachusetts, Case N   No. MDL 2
                                                                                     2503,
 where th
        he Firm played a majo  or role in achieving a ssettlement o
                                                                  of $43,000,0
                                                                             000.

 In re Generic
         G         Ph
                    harmaceutic
                              cals Pricin
                                        ng Antitrusst Litig., U
                                                              USDC Easttern Districct of
 Pennsylvania, Cas  se No. 16-m
                              md-2427, where
                                        w     the Firm is rep  presenting a major Health
 and Welfare Fund in a case against a number
                                        n       of ggeneric druug manufaccturers for price
         eneric drugs
 fixing ge          s.

        ctos End Pa
 In re Ac         ayor Antitru
                             ust Litig., USDC
                                         U      Soutthern Districct of New Y
                                                                           York, Case
                                                                                    e No.
 13-cv-92
        244, where the Firm is
                             s serving onn Plaintiffs’ Executive C
                                                                 Committee.

 In re Heeating Contrrol Panel Direct Purchaser Actionn, USDC Ea astern Distrrict of Michigan,
 Case No. 12-md-0    02311, reprresenting a recreationnal vehicle
                                                                e manufactu urer in a p price-
          ass action involving direct purcha
 fixing cla                                asers of hea
                                                      ating contro
                                                                 ol panels.

 In re Innstrument Panel
                     P       Clus
                                sters Directt Purchaseer Action, UUSDC Easstern District of
 Michigan n, Case Noo. 12-md-02 2311, repreesenting a rrecreationall vehicle ma
                                                                              anufacturerr in a
 price-fixing class ac
                     ction involv
                                ving direct purchasers
                                            p           of instrume
                                                                  ent panel cllusters.

 In addittion, the Firm is currently involved in the prose            ecution of many ma     arket
 manipulation cases    s relating to
                                  t violations of antitru ust and commodities laws, inclu   uding
 Sullivan v. Barcla  ays PLC (m   manipulatio on of Eurib bor rate), In re Fore reign Excha  ange
 Benchm  mark Rates Antitrust Litig.,
                                  L      In re
                                             e LIBOR-Ba   ased Finan ncial Instru
                                                                                uments Anttitrust
 Litig., In
          n re Gold Futures
                     F         & Options
                                 O         Trading Litig., In re Platin
                                                                      num & Pallladium Anttitrust
 Litig., Sonterra
          S          Caap. Masterr Fund v. Credit Su      uisse Grou up AG (Sw  wiss Libor rate
 manipulation), Twiin City Iron  n Pension Fund
                                              F     v. Ba ank of Novva Scotia (manipulatio  on of
 treasury y securities)), and Ploss
                                  s v. Kraft Fo
                                              oods Group  p (manipulaation of wheeat prices).

 Glancy Prongay & Murray has been responsible for obta          aining favorable appe    ellate
        s which hav
 opinions         ve broken new
                            n    ground d in the classs action orr securities fields, or w
                                                                                         which
 have pro
        omoted shaareholder rights
                            r      in pro
                                        osecuting th hese actionns. The Firm successsfully
 argued the
        t appeals s in a numb
                            ber of casess:

 In Smith
        h v. L’Oreal, 39 Cal.4th 77 (2006
                                        6), Firm pa
                                                  artner Kevin
                                                             n Ruf estab
                                                                       blished gro
                                                                                 ound-
 breaking
        g law whenn the Califoornia Supre
                                        eme Court agreed witth the Firm
                                                                      m’s position that

                                              Page 5
Case 2:18-cv-04231-RGK-JEM Document 119-2 Filed 06/02/19 Page 7 of 28 Page ID
                                 #:3392



 waiting penalties under
                   u     the California
                              C         La
                                         abor Code are availa   able to any employee after
 terminattion of employment, re
                              egardless of the reaso n for that te
                                                                 ermination.

                            OTH
                              HER NOTAB
                                      BLE ACHIE
                                              EVEMENTS
                                                     S

 Other nootable Firm cases are:: Silber v. Mabon
                                            M        I, 95
                                                         57 F.2d 697 7 (9th Cir. 1992) and S Silber
 v. Mabo on II, 18 F.3
                     3d 1449 (9tth Cir. 1994 4), which a are the leadding decisioons in the NNinth
 Circuit regarding
          r          the
                     t    rights of opt-outs s in class action setttlements. In Rothma       an v.
 Gregor, 220 F.3d 81 8 (2d Cir. 2000), the Firm won a seminal vvictory for investors be       efore
 the Seco ond Circuit Court of Ap ppeals, whiich adopted  d a more faavorable pleeading stan ndard
 for inves
         stors in reversing the District Cou urt’s dismisssal of the investors’ ccomplaint. After
 this succcessful ap ppeal, the Firm then   n recovered   d millions of dollars for defrau    uded
 investors of the GT T Interactivee Corporatiion. The F irm also arrgued Falko   owski v. Imation
 Corp., 309
         3 F.3d 11   123 (9th Ciir. 2002), as
                                            a amended     d, 320 F.3dd 905 (9th Cir. 2003),, and
 favorably obtained the substantial revers  sal of a lowe er court’s d
                                                                     dismissal off a cutting e
                                                                                             edge,
 complex x class actiion initiated
                                 d to seek redress
                                            r          for a group o of employee es whose sstock
 options were impro  operly forfeeited by a giant
                                            g      corporration in the course o  of its sale o
                                                                                             of the
 subsidiaary at which
                    h they worke  ed.

 The Firrm is also  o involved in the re epresentatio  on of indivvidual inve
                                                                            estors in ccourt
 proceed dings throughout the United Sta  ates and iin arbitratio ons beforee the American
 Arbitratio
          on Associaation, Natioonal Assoc
                                         ciation of S Securities DDealers, New York S  Stock
 Exchang  ge, and Pa acific Stock
                                k Exchangge. Mr. G   Glancy has successfu   ully represe
                                                                                       ented
 litigants in proceedings againsst such majjor securitie
                                                       es firms and insurancee companiees as
 A.G. Edwards & Sons, Bear Stearns, Merrilll Lynch & Co., Mo                 organ Stanley,
 PaineWebber, Prud   dential, and
                                d Shearson Lehman B   Brothers.

 One of the Firm’s unique skills is the useu of “gro  oup litigatio
                                                                  on” - the re
                                                                             epresentatioon of
 groups of individu  uals who have
                              h       been collectivelyy victimizeed or defra auded by llarge
 institutio
          ons. This type of litiigation brought on be  ehalf of individuals w who have b been
 similarlyy damaged often pro ovides an efficient an   nd effectivve economic remedy that
 frequenttly has advantages ovver the clas ss action orr individual action devvices. The Firm
 has suc  ccessfully achieved
                     a        reesults for groups of individualss in casess against m   major
 corporattions such as Metropo olitan Life Insurance C Company, and Occide    ental Petroleum
 Corpora  ation.

 Glancy Prongay
        P       & Murray LLP
                           P currently consists off the following attorneyys:


                                          PA
                                           ARTNERS

 LEE AL  LBERT, a partner, was admiitted to th       he bars off the Com   mmonwealtth of
 Pennsylvania, the State of New
                              N    Jerseyy, and the United Sta ates Districtt Courts for the
 Eastern District of Pennsylvan
                     P        nia and the District of N
                                                      New Jerseyy in 1986. He received his
 B.S. and M.S. deg   grees from
                              m Temple University
                                         U            and Arcadiia Universitty in 1975 and
                                                      a
        espectively, and receiv
 1980, re                     ved his J.D.. degree froom Wideneer Universityy School off Law
 in 1986. Upon graduation from law scho  ool, Mr. Alb                      ars working as a
                                                     bert spent sseveral yea
                                               Page 6
Case 2:18-cv-04231-RGK-JEM Document 119-2 Filed 06/02/19 Page 8 of 28 Page ID
                                 #:3393



 civil litig
           gator in Phhiladelphia, PA. Mr. Albert hass extensive     e litigation and appe  ellate
 practice experienc   ce having argued before the Supreme and Supe              erior Courtts of
 Pennsylvania and has over fifteen
                                 f       yearrs of trial e
                                                         experience in both jurry and non  n-jury
 cases anda    arbitrations. Mr. Albert
                                 A       has represente  ed a nationnal health ccare provider at
 trial obtaining injunctive relieef in federaal court to enforce a five-year contract no    ot to
 compete                         nal health care provide
           e on behalf of a nation                       er and injun
                                                                    nctive relief on behalf o
                                                                                            of an
 undergra  aduate univ versity.

 Currently, Mr. Albert represen  nts clients in
                                              n all types o of complex litigation in
                                                                                   ncluding ma  atters
 concerning violatio    ons of feederal and state an       ntitrust and d securitiees laws, m    mass
 tort/prod
         duct liability
                      y and unfa air and dec  ceptive trad  de practice es. Some of Mr. Alb      bert’s
 current major
          m       cases include Inn Re Autom motive Wire  e Harness S   Systems An ntitrust Litigation
 (E.D. Mich.);
         M         In Re
                      R Heater Control PanelsP         Antiitrust Litigaation (E.D.. Mich.); K  Kleen
 Products s, et al. v. Packag    ging Corp. of Americca (N.D. Ill.); and In re Classs 8
 Transmiission Indire  ect Purchasser Antitrus            n (D. Del.). Previouslyy, Mr. Albertt had
                                              st Litigation
 a signifiicant role in Marine Products Antitrust
                                              A           Liitigation (C
                                                                       C.D. Cal.); Baby Prod     ducts
 Antitrustt Litigation (E.D. Pa.); In re ATM M Fee Litiga   ation (N.D. Cal.); In re
                                                                                   e Canadian   n Car
 Antitrustt Litigation (D. Me.); In
                                  I re Broad  dcom Secu    urities Litiga
                                                                        ation (C.D. Cal.); and  d has
 worked on In re Avandia
                      A         Maarketing, Saales Practiices and P    Products Lia ability Litigation
 (E.D. Pa a.); In re Ortho
                      O      Evra Birth Contrrol Patch L   Litigation (NN.J. Super. Ct., Middlesex
 County); In re AOL   L Time Warrner, Inc. Securities
                                             S            L itigation (S
                                                                       S.D.N.Y.); In
                                                                                   n re WorldC   Com,
 Inc. Sec curities Litiigation (S.D
                                  D.N.Y.); an nd In re M  Microsoft Co   orporation Massachu    usetts
 Consum mer Protectiion Litigatioon (Mass. Super.
                                             S        Ct.).

 JOSEPH H D. COHEN has ex      xtensive co omplex civill litigation experiencee, and currrently
 oversees the firm’s settleme  ent departm ment, nego otiating, do ocumenting and obtaining
 court ap
        pproval of th
                    he firm’s se
                               ecurities, meerger and d
                                                      derivative se ettlements..

 Prior to joining the firm, Mr. Cohen
                                  C        succ
                                              cessfully prrosecuted n   numerous ssecurities frraud,
 consumer fraud, antitrust
                       a         an
                                  nd constitu utional law cases in federal an       nd state co  ourts
 througho out the cou untry. Case es in which h Mr. Cohe n took a le    ead role incclude: Jorda an v.
 Californiia Dep’t off Motor Veh   hicles, 1000 Cal. App.. 4th 431 ((2002) (com     mplex actio on in
 which thhe Californiia Court of Appeal he    eld that Callifornia’s Non-Residen    nt Vehicle $ $300
 Smog Im  mpact Fee violated th   he Comme    erce Clause   e of the U United State es Constitu ution,
 paving the
         t way forr the creatio   on of a $66 65 million fuund and full refunds, with interesst, to
 1.7 millio
          on motoristts); In re Geodyne Re    es., Inc. Secc. Litig. (Haarris Cty. Tex.) (settlemment
 of securrities fraud class actionn, includingg related litiigation, tota
                                                                        aling over $$200 million n); In
 re Cmty y. Psychiatrric Centers  s Sec. Litigg. (C.D. Ca al.) (settlem ment of $55  5.5 million was
 obtainedd from the company and   a     its aud
                                              ditors, Ernsst & Young, LLP); In re McLeod        dUSA
 Inc., Secc. Litig. (N.D
                       D. Iowa) ($30 million settlement)
                                              s             ; In re Arakkis Energy CCorp. Sec. Litig.
 (E.D.N.YY.) ($24 miillion settlemment); In rer Metris C Cos., Inc., S Sec. Litig. ((D. Minn.) (($7.5
 million settlement);
         s             ; In re Land
                                  dry’s Seafo ood Rest., IInc. Sec. Liitig. (S.D. TTex.) ($6 m million
 settlemeent); and Freedman
                       F            v. Maspeth Fed. Lo      oan and S   Savings Asss’n, (E.D..N.Y)
 (favorabble resolutioon of issue of first imppression un nder RESPA     A resulting in full reco
                                                                                                overy
 of improoperly asses  ssed late fe
                                  ees).



                                                 Page 7
Case 2:18-cv-04231-RGK-JEM Document 119-2 Filed 06/02/19 Page 9 of 28 Page ID
                                 #:3394



 Mr. Coh hen was alsso a member of the te  eams that o  obtained suubstantial reecoveries inn the
 followingg cases: In
                    n re: Foreig gn Exchang ge Benchm  mark Ratess Antitrust L  Litig. (S.D.N
                                                                                            N.Y.)
 (partial settlementss of approx  ximately $2
                                            2 billion); IIn re Wash hington Mu utual Mortg gage-
 Backed Sec. Litig.. (W.D. Wash.) (settlement of $26 million        n); Mylan P Pharm., In nc. v.
 Warner Chilcott Pu  ublic Ltd. Co.
                                 C (E.D. Pa.)
                                            P     ($8 mmillion recovvery in anttitrust action on
 behalf of
         o class of indirect pu urchasers of
                                           o the presccription dru ug Doryx); City of Om   maha
 Police and
          a    Fire Ret.
                    R     Sys. v.v LHC Grroup, Inc. (W.D. La.) (securitie      es class action
 settlemeent of $7.855 million); and
                                 a In re Pacific
                                           P        Biossciences off Cal., Inc. Sec. Litig. (Cal.
 Super. Ct.)
         C ($7.6 million
                    m       recovvery).

 In addittion, Mr. Cohen
                      C         wass previously the hea    ad of the ssettlement departmen      nt at
 Bernsteiin Litowitz Berger
                       B        & Grossmann
                                  G             LLP. Whille at BLB&G     G, Mr. Coh hen had primmary
 responsibility for overseeing
                      o              the team working o n the follo     owing settleements, am mong
 others: In Re Merc   rck & Co., Inc. Sec., Deriv. & “E     ERISA” Litiig. (D.N.J.)) ($1.062 b billion
 securitie
         es class ac   ction settlement); New   w York Sta  ate Teache   ers’ Ret. SSys. v. Gen neral
 Motors Co. (E.D. Mich.) ($        $300 millio on securitie es class a   action setttlement); IIn re
 JPMorga   an Chase & Co. Sec      c. Litig. (S.D.N.Y.) ($1 150 million settlemen   nt); Dep’t o
                                                                                               of the
 Treasury  y of the Sta
                      ate of New Jersey and    d its Divisio n of Inv. v. Cliffs Natu
                                                                                    ural Res. Inc., et
 al. (N.D
        D. Ohio) ($    $84 million n securitiess class acction settlement); In re Penn W        West
 Petroleuum Ltd. Sec  c. Litig. (S.D
                                   D.N.Y.) ($19.76 million  n settlemen nt); and In rre BioScrip,, Inc.
 Sec. Litiig. ($10.9 million
                     m        settle
                                   ement).

 JOSHUA  A L. CROW WELL, a partner
                            p       in the
                                        t    firm’s L
                                                    Los Angele
                                                             es office, cooncentratess his
 practice on prosecu
                   uting complex securitie
                                         es cases on behalf of investors.

 Recently y, he was co-lead
                      c       couunsel in In re Yahoo! Inc. Securiities Litigatiion, No. 17
                                                                                          7-CV-
 00373-L LHK (N.D. Cal.), whic  ch resulted in an $80 million setttlement fo  or the classs. He
 also ledd the prose  ecution of In
                                 I re Akorn n, Inc. Seccurities Litig
                                                                    gation, No. 1:15-cv-01944
 (N.D. Ill.), achieving
                      g a $24 million class settlement.
                                            s

 Prior to joining Glaancy Prong
                              gay & Murrray LLP, Jo
                                                  oshua wass an Associate at Lab   baton
 Sucharo ow LLP in New York, where he substantia ally contribu
                                                             uted to som
                                                                       me of the ffirm’s
 biggest successes  s. There he
                              h helped secure se veral large e federal ssecurities cclass
 settlemeents, including:

    In re
         e Countryw
                  wide Financ cial Corp. Securities Litigation, No. CV 0
                                                                       07-05295 M
                                                                                MRP
        (M        D. Cal.) – $624 million
         MANx) (C.D
    In re
         e Schering--Plough Coorp. / ENHA
                                        ANCE Seccurities Litig
                                                             gation, No. 08-397 (D
                                                                                 DMC)
         (J
          JAD) (D.N.J
                    J.) – $473 million
                               m
    In re Broadcomm Corp. Clas                       o. CV-06-5036-R (CW
                              ss Action Liitigation, No                 Wx) (C.D. Ca
                                                                                   al.) –
         $173.5 millio
                     on
    In re Fannie Ma
                   ae 2008 Se
                            ecurities Litiigation, No. 08-civ-783
                                                                31-PAC (S.D.N.Y.) – $
                                                                                    $170
         million
         m
    Oppe
        enheimer Champion
                 C          Fund
                            F    and Core Bond d Fund actions, Nos. 09-cv-525--JLK-
       KMT
       K    and 09
                 9-cv-1186-J
                           JLK-KMT (D
                                    D. Colo.) – $
                                                $100 million combined
                                                                    d

                                                 Page 8
Case 2:18-cv-04231-RGK-JEM Document 119-2 Filed 06/02/19 Page 10 of 28 Page ID
                                  #:3395



 He bega
       an his legall career as an Associaate at Paul,, Hastings, Janofsky & Walker LL    LP in
 New York, primarily
                   y representting financia
                                          al services clients in ccommercial litigation.

 Super Lawyers hass selected Joshua
                             J      as a Rising Sttar in the a
                                                             area of Secu
                                                                        urities Litigation
        15 through 2017.
 from 201

 Prior to attending la
                     aw school, Mr. Joshua  a was a Sen nior Econommics Consu ultant at Ern
                                                                                          nst
 & Young  g LLP, where he priced d intercomppany transaactions and           d the value of
                                                                  d calculated
 intellectu
          ual property
                     y. Joshua received
                                r         a J.D.,
                                            J     cum la
                                                       aude, from The Georg  ge Washington
 Universiity Law Schhool. Duringg law schoo ol, he was a member o of The George
 Washing  gton Law Review
                    R       and the Mock Trial
                                            T     Board.. He was also a law inttern for Chief
 Judge Edward
         E       J. Damich
                    D       of th
                                he United States
                                           S       Courrt of Federa
                                                                  al Claims. Joshua earn  ned
 a B.A. in
         n Internation
                     nal Relationns from Carleton Colleege.

 LIONEL   L Z. GLANC   CY, a gradu uate of University of MMichigan La   aw School, is the foun  nding
 partner ofo the Firm. After serv  ving as a la
                                              aw clerk forr United Sta ates Districtt Judge How   ward
 McKibbe  en, he bega  an his career as an as ssociate at a New Yorrk law firm cconcentrating in
 securitiees litigation. Thereafteer, he starteed a boutiqque law firm m specializiing in securities
 litigation
          n, and other complex litigation, frrom the Pla   aintiff’s perrspective. Mr. Glancyy has
 establish hed a distinnguished ca areer in the
                                              e field of se
                                                          ecurities litiggation overr the last fiffteen
 years, having
          h         app
                      peared and  d been appointed lea     ad counse  el on behalf of aggrieved
 investors in securitties class action cases  s throughou ut the country. He hass appeared      d and
 argued before doz     zen of distrrict courts and a num  mber of app   pellate couurts. His effforts
 have res  sulted in th
                      he recoveryy of hundre  eds of millio
                                                          ons of dolla ars in settle
                                                                                   ement proceeds
 for huge e classes ofo sharehold ders. Well known in ssecurities la    aw, he hass lectured o  on its
 developments and      d practice, including   g having lectured b      before Co  ontinuing L  Legal
 Educatio on seminars and law schools.
                                  s

 Mr. Glancy was born in Win   ndsor, Cana ada, on Appril 4, 19622. Mr. Glancy earned      d his
 undergraaduate deg
                  gree in polittical scienc
                                          ce in 1984 a
                                                     and his Jurris Doctor d  degree in 1 1986,
 both from
         m the University of Miichigan. He e was adm itted to pra
                                                                actice in Ca alifornia in 1
                                                                                          1988,
 and in Nevada
        N       and
                  d before thee U.S. Courrt of Appeals, Ninth Cirrcuit, in 198
                                                                             89.

 MARC L. GODINO has exte       ensive exp  perience su uccessfully litigating complex, cclass
 action la
         awsuits as a plaintiffs
                               s’ lawyer. Since
                                           S      joinin
                                                       ng the firm in 2005, M Mr. Godinoo has
 played a primary role
                   r    in casees resultingg in settlem
                                                      ments of mo  ore than $1100 million. He
 has proosecuted securities,
                   s            derivative,
                                d            merger & acquisitio  on, and co  onsumer ccases
 throughoout the country in both
                               h state and federal cou urt, as well as represe
                                                                             ented defrauuded
 investors at FINRAA arbitration
                               ns. Mr. God  dino manag ges the Firmm’s consummer class action
 departm
       ment.

 While a senior asso ociate with Stull Stull & Brody, M r. Godino wwas one of the two primmary
 attorneyys involved in Small v.
                               v Fritz Co., 30 Cal. 4  4th 167 (Ap pril 7, 20033), in which
                                                                                          h the
 Californiia Supreme e Court creeated new law in the State of C                or shareholders
                                                                   California fo
 that helld shares in detrime   ental reliannce on false statements made       e by corpo orate
 officers. The decision was widely
                                w       cove ered by naational med dia includin
                                                                              ng The Nattional
 Law Jou  urnal, the Los
                     L    Angelees Times, the New Y   York Timess, and the New York Law
 Journal, among oth  hers, and was
                               w heralded as a sign   nificant victo
                                                                   ory for sharreholders.
                                                 Page 9
Case 2:18-cv-04231-RGK-JEM Document 119-2 Filed 06/02/19 Page 11 of 28 Page ID
                                  #:3396




 Mr. God  dino’s succe esses with Glancy Pro     ongay & M urray LLP include: Go     ood Mornin ng To
 You Pro oductions Corp.,
                      C      et al., v. Warner//Chappell M   Music, Inc., et al., Case No. 13-04 4460
 (C.D. Ca  al.) (In this
                       s highly pubblicized cas  se that attrracted world-wide atte ention, Plaintiffs
 prevailed on their claim
                        c     that the
                                   t song “H    Happy Birth  hday” shoulld be in the e public domain
 and ach hieved a $14,000,000 settlement to class m         members wh   ho paid a licensing fe ee for
 the song  g); Ord v. First Nation  nal Bank of o Pennsylvvania, Case   e No. 12-766 (W. D. Pa.)
 ($3,000,,000 settlem  ment plus injunctive
                                   i            relief); Papppas v. Nake ed Juice C Co. of Glend dora,
 Inc., Cas se No. 11-08276
                       1             (C.D. Ca   al.) ($9,00  00,000 settlement p     plus injun nctive
 relief);Asstiana v. Kashi Co      ompany, Ca    ase No. 11-1967 (S.D. Cal.) ($5,000            0,000
 settleme ent); In re Magma
                       M        Deesign Autom   mation, Inc.. Securitiess Litigation, Case No. 05-
 2394 (N N.D. Cal.) ($ $13,500,000 settlemen     nt); In re H
                                                            Hovnanian E Enterprises,, Inc. Secu urities
 Litigationn, Case No. 08-cv       v-0099 (D..N.J.) ($4, 000,000 ssettlement); In re Skkilled
 Healthca are Group, Inc. Securrities Litigattion, Case No. 09-541      16 (C.D. Ca  al.) ($3,000
                                                                                                0,000
 settleme ent); Kelly v. Phiten USA, Inc.., Case N          No. 11-67 (S.D. Iowa) ($3,200       0,000
 settleme ent plus injjunctive relief); (Shin et al., v. BMW of N        North Ame  erica, 2009 9 WL
 2163509  9 (C.D. Cal. July 16, 2009)
                                   2       (afterr defeating a motion too dismiss, tthe case se ettled
 on very y favorable terms for class members inclluding free            e replacement of cra    acked
 wheels); Payday Advance
                       A          Plus,
                                  P       Inc. v.v MIVA, IInc., Case No. 06-1923 (S.D.N          N.Y.)
 ($3,936,,812 settlem  ment); Essllinger, et al.a v. HSBC   C Bank Nevvada, N.A., Case No. 10-
 03213 (E.D.
          (       Pa.) ($23,500,0 000 settlem  ment); In re Discover Payment P       Protection Plan
 Marketin ng and Sales Practice    es Litigation n, Case No  o. 10-06994 4 ($10,500,000 settlem  ment
 ); In Re e: Bank of Americ       ca Credit Protection      n Marketin  ng and S    Sales Pracctices
 Litigationn, Case No  o. 11-md-02 2269 (N.D. Cal.) ($20,0    000,000 seettlement).

 Mr. God  dino was also the prin ncipal attorrney in thee following published decisions: In re
 Zappos.com, Inc., Customer Data Sec. Breach Lititigation, 71       14 Fed App   px. 761 (9thh Cir.
 2018) (rreversing order
                     o     dismiissing class  s action coomplaint); SSmall et all., v. Univeersity
 Medical Center of Southern Nevada,
                                N         et al., 2017 WWL 3461364 (D. Nev. Aug. 10, 2     2017)
 (denying g motion too dismiss); Sciortino
                                 S          v.. Pepsico, Inc., 108 FF.Supp. 3d 780 (N.D. Cal..
 June 5, 2015) (motion to diismiss den      nied); Peterrson v. CJ America, Inc., 2015     5 WL
 1158283  32 (S.D. Cal.
                    C May 15    5, 2015) (m motion to d dismiss den nied); Lilly vv. Jamba JJuice
 Compan   ny, 2014 WL
                    W 4652283    3 (N. D. Ca al. Sep 18, 2014) (cla ass certificaation grante
                                                                                            ed in
 part); Krramer v. Tooyota Motorr Corp., 705 5 F. 3d 112 22 (9th Cir.. 2013) (afffirming denial of
 Defenda  ant’s motion to compe  el arbitratio
                                             on); Sateria
                                                        ale, et al. vv. R.J. Reyynolds Tob bacco
 Co., 69  97 F. 3d 777 (9th Cir. 2012        2) (reversiing order dismissing     g class action
 complain nt); Shin v. BMW of North
                               N      America, 2009 W  WL 2163509    9 (C.D. Cal. July 16, 2
                                                                                           2009)
 (motion to dismiss denied); In  n re 2TheM Mart.com S  Securities L
                                                                   Litigation, 114 F. Supp  p. 2d
 955 (C..D. Cal. 20   002) (motion to dism   miss denie ed); In re IIrvine Sensors Secu    urities
 Litigation
          n, 2003 U.SS. Dist. LEX
                                XIS 18397 (C.D.
                                             (      Cal. 2
                                                         2003) (motiion to dismiss denied)).

 The follo
         owing repreesent just a few of th he cases M Mr. Godino is currentlly litigating in a
 leadersh
        hip position
                   n: Small v. University Medical
                                            M       Ceenter of So
                                                                outhern Nevvada, Case   e No.
 13-002998 (D. Nev..); Courtrigh
                               ht, et al., v.
                                           v O’Reilly A
                                                      Automotivee Stores, In
                                                                           nc., et al., CCase
 No. 14-3334 (W.D. Mo); Keskiinen v. Edg   gewell Perssonal Care Co., et al.., Case No. 17-
 07721 (CC.D. CA); Ryan
                   R     v. Roddan & Field ds, LLC, Ca
                                                     ase No. 18-002505 (N.DD. Cal)


                                                Page 10
Case 2:18-cv-04231-RGK-JEM Document 119-2 Filed 06/02/19 Page 12 of 28 Page ID
                                  #:3397



 MATTHEW M. HO     OUSTON, a partner in    i the firm’’s New Yo  ork office, ggraduated from
 Boston University School
                   S      of Law
                              L     in 19888. Mr. Hou uston is an active mem  mber of thee Bar
 of the State
        S     of New
                   w York andd an inactiv ve member of the bar for the Co   ommonweallth of
 Massach husetts. Mr. Houston is also adm mitted to the
                                                      e United Sttates Districct Courts fo
                                                                                         or the
 Southern and Easttern Districtts of New York
                                           Y    and thhe District o
                                                                  of Massach husetts, and d the
 Second,, Seventh, Ninth, andd Eleventh Circuit Cou   urt of Appe eals of the United States.
 Mr. Houston repeatedly has been
                             b       selecte
                                           ed as a Neww York Mettro Super L Lawyer.

 Mr. Houuston has substantial courtroom
                                 c           experience
                                             e          e involving ccomplex acctions in fed  deral
 and statte courts th
                    hroughout the country. Mr. Housston was co       o-lead trial counsel inn one
 the few ERISA clas ss action caases taken to trial assserting brea ach of fiduciary duty claims
 against plan fiduciaaries, Brieg
                                ger et al. v.. Tellabs, Innc., No. 06
                                                                    6-CV-01882  2 (N.D. Ill.),, and
 has succcessfully prosecuted
                    p             many ERISA actionss, including     g In re Ro oyal Ahold N.V.
 Securitie
         es and ERIISA Litigatioon, Civil Acttion No. 1:003-md-0153  39. Mr. Ho ouston has b  been
 one of the princip pal attorne eys litigating claims iin multi-disstrict litigattion concerrning
 employmment classiification of pickup and   d delivery d drivers and
                                                                    d primarily responsible for
 prosecuting ERISA  A class claims resultin  ng in a $2 242,000,000 0 settlemen  nt; In re Fe edEx
 Ground Package Inc.I    Employ yment Prac  ctices Litigaation, No. 3
                                                                    3:05-MD-52  27 (MDL 17    700).
 Mr. Houuston recently presented argume     ent before th he Eleventh Circuit CCourt of App  peals
 on behaalf of a classs of Florid
                                da pickup and
                                            a     deliverry drivers o
                                                                    obtaining a reversal o  of the
 lower coourt’s grantt of summa  ary judgme ent. Mr. H  Houston rep  presented the interessts of
 Nevada and Arka    ansas drivers emplo     oyed by F   FedEx Ground obtain      ning signifficant
 recoveries on theirr behalf. Mr.M Housto   on also serrved as lea  ad counsel in multi-district
 class liitigation seeeking to modify insurance claims ha           andling prractices; In   n re
 UnumPrrovident Co  orp. ERISA Benefits De   enial Actionns, No. 1:033-cv-1000 ((MDL 1552   2).

 Mr. Hou  uston has played a principal ro     ole in num merous derrivative and  d class acctions
 wherein substantia   al benefits were confe erred upon plaintiffs: In re: Grou  upon Derivvative
 Litigation
          n, No. 12-c cv-5300 (N.D. Ill. 2012 2) (settlem ent of conssolidated dderivative action
 resultingg in sweeping corpora  ate governa ance reform m estimatedd at $159 m million) Ban ngari
 v. Lesniik, et al., No
                      o. 11 CH 41973 (Illino ois Circuit C
                                                         Court, Coun nty of Cookk) (settlemeent of
 claim re esulting in payment of $20 million m        to CCareer Ed ducation C Corporation and
 impleme  entation of extensive corporate
                                  c          governance
                                             g           e reform); IIn re Diamo ond Foods,, Inc.
 Shareho  older Litigattion, No. CGC-11-515
                                 C           5895 (Califo ornia Supeerior Court, County off San
 Francisc co) ($10.4 million in monetary     y relief inccluding a $  $5.4 millio
                                                                                on clawbacck of
 executivve compens   sation and significant corporate governance reform); Pace American
 Shareho  older Litigaation, 94-992 TUC-RM   MB (securiities fraud class acttion settlem     ment
 resultingg in a recovvery of $3.7
                                 75 million); In re Bay FFinancial Securities Liitigation, Maaster
 File No.. 89-2377-D  DPW, (D. Mass.) (J. Woodlockk) (settleme       ent of actioon based u  upon
 federal securities law claims   s resulting in class rrecovery in  n excess o  of $3.9 million);
 Goldsmiith v. Technology Sollutions Com    mpany, 92 C 4374 (N.D. Ill. 1992     2) (J. Mann ning)
 (recoverry of $4.6 million
                      m       as a result of action
                                             a       alleg
                                                         ging false a
                                                                    and mislead ding statemments
 regardinng revenue recognition  n).

 In additiion to num
                   merous empployment and derivative cases, Mr. Housto  on has litig
                                                                                   gated
 actions asserting breach
                    b     of fiduciary
                             f         du
                                        uty in the ccontext of mergers an
                                                                        nd acquisittions.
 Mr. Hou uston has been res  sponsible for
                                        f    securin
                                                   ng millions of dollarss in addittional
                                              Page 11
Case 2:18-cv-04231-RGK-JEM Document 119-2 Filed 06/02/19 Page 13 of 28 Page ID
                                  #:3398



 compensation and structural benefits
                               b         for shareholde
                                                      ers of targe
                                                                 et companiees: In re Insstinet
 Group, Inc. Share  eholders Liitigation, C.A. No. 12 289 (Delaw ware Courtt of Chanccery);
 Jasinove er v. The Rouse
                    R      Commpany, Cas   se No. 13-CC-04-59594 4 (Marylandd Circuit Co ourt);
 McLaug  ghlin v. Houusehold Intternational, Inc., Case No. 02 CH 20683 (Illinois Circuit
 Court); Sebesta v. v The Quiizno’s Corp   poration, C
                                                     Case No. 2  2001 CV 6  6281 (Colo  orado
 District Court);
          C       Cra
                    andon Capiital Partnerrs v. Sanfoord M. Kimm mel, C.A. NNo. 14998 (Del.
 Ch.); annd Crandon n Capital Partners
                               P          v. Kimmel, CC.A. No. 14998 (Del. Ch. 1996     6) (J.
 Chandle er) (settlem
                    ment of an action on    o behalf of shareholders off Transnattional
 Reinsura ance Co. whereby
                    w         ac
                               cquiring co ompany pro ovided an aadditional $
                                                                            $10.4 millio on in
 merger considerati
          c          on).

 JASON L. KRAJC     CER is a pa   artner in th
                                             he firm’s Loos Angeless office. He
                                                                              e specialize es in
 complex x securities cases and  d has exten nsive experrience in all phases oof litigation (fact
         ation, pre-trrial motion practice, discovery, triial, appeal)).
 investiga

 Prior to joining Glancy
                    G        Pronngay & Mu   urray LLP,, Mr. Krajccer was an Associatte at
 Goodwin n Procter LLP
                     L     wheree he repres sented issu uers, office
                                                                   ers and directors in m
                                                                                        multi-
 hundred d million and billion do
                                ollar securities cases. He began his legal ccareer at Orrick,
 Herringtton & Sutc cliffe LLP, where he represente     ed issuers, officers a
                                                                             and directors in
 securitie
         es class ac ctions, shareholder de  erivative acctions, and
                                                                   d matters b
                                                                             before the U.S.
 Securitie
         es & Excha ange Comm   mission.

 Mr. Krajcer is admiitted to the State Bar of
                                           o California          of the District of Colum
                                                      a, the Bar o                      mbia,
 the Unitted States Supreme Court,
                                C      the Ninth Circu
                                                     uit Court off Appeals, and the United
 States District
        D        Courts for the Central
                                C       and
                                          d Southern Districts of California.

 SUSAN G. KUPFE     ER is the founding
                              f          pa
                                          artner of th
                                                     he Firm’s BBerkeley offfice. Ms Kuupfer
 joined th
         he Firm in 2003.
                    2      She is a native of New Yo rk City, andd received h
                                                                            her A.B. de
                                                                                      egree
 from Mount Holyo   oke Collegge in 1969  9 and her Juris Docctor degree    e from Bo oston
 Universiity School of
                    o Law in 1973. She did gradua    ate work at Harvard La aw School and,
 in 1977, was nam  med Assistaant Dean anda    Directoor of Cliniccal Program
                                                                            ms at Harvvard,
 supervissing and te eaching in
                              n that prog gram of le egal practicce and related academic
 components.

 For muc  ch of her le
                     egal careerr, Ms. Kupffer has bee   en a professsor of law w. Her area   as of
 academic expertise  e are Civil Procedure,
                                 P            Federal Co ourts, Confflict of Lawss, Constituttional
 Law, Legal Ethics, and Jurisprudence. She  S has tau   ught at Harvvard Law S School, Hasstings
 College of the Law w, Boston University Sc  chool of Laaw, Golden Gate University Scho      ool of
 Law, and Northeas   stern Univeersity Schoool of Law. From 1991 through 2002, she w        was a
 lecturer on law att the University of California,
                                            C            Berkeley, Boalt Hall, teaching Civil
 Procedu  ure and Conflict of Lawws. Her pu ublications include articles on fed  deral civil rrights
 litigation
          n, legal eth
                     hics, and jurisprudence. She h      has also ta aught vario ous aspectts of
 practical legal and ethical training, includ
                                            ding trial ad
                                                        dvocacy, neegotiation a and legal etthics,
 to both law studentts and practicing attorn neys.

       pfer previou
 Ms. Kup          usly served
                            d as corporrate counse
                                                 el to The A
                                                           Architects CCollaborativve in
 Cambrid
       dge and Sa an Francisc        as the Execcutive Direcctor of the Massachusetts
                            co, and wa
                                               Page 12
Case 2:18-cv-04231-RGK-JEM Document 119-2 Filed 06/02/19 Page 14 of 28 Page ID
                                  #:3399



 Commisssion on Judicial Cond  duct. She returned
                                         r        to the practicce of law in
                                                                           n San Franccisco
 with Morrgenstein & Jubelirer and
                               a Berman DeValerio   o LLP before joining thhe Firm.

 Ms. Kup  pfer’s pracctice is con ncentrated in comple    ex antitrustt litigation. She currrently
 serves, or has serv ved, as Co--Lead Coun    nsel in seve  eral multidiistrict antitrrust cases: In re
 Photoch hromic Lens s Antitrust Litig.
                                  L     (MDL 2173, M.D. Fla. 2010); In re Fresh and Pro         ocess
 Potatoes s Antitrust Litig. (D. ID
                                  D. 2011); Inn re Korea an Air Liness Antitrust Litig. (MDL     L No.
 1891, C.D. Cal. 20 007); In re Urethane
                                  U          Antitrust
                                             A         Litiigation (MDDL 1616, D.. Kan. 2004     4); In
 re Westtern States s Wholesale   e Natural Gas
                                              G Litigatiion (MDL 1     1566, D. N   Nev. 2005); and
 Sullivan et al v. DBB Investme   ents et al (D
                                              D. N.J. 200 04). She has been a member o          of the
 lead cou unsel teamms that ach   hieved signnificant setttlements in n: In re Sorbates Anttitrust
 Litigation
          n ($96.5 million
                    m        settle
                                  ement); In re
                                              r Pillar Po oint Partnerrs Antitrustt Litigation ($50
 million settlement);
         s             and In re Critical
                                  C       Pathh Securitiess Litigation ($17.5 million settlement).

 Ms. Kup pfer is a meember of th he bar of Massachuse   etts and California, and
                                                                               d is admitte
                                                                                          ed to
 practice before thee United Sta  ates Distric
                                             ct Courts fo
                                                        or the North
                                                                   hern, Centrral, Eastern
                                                                                         n and
 Southern Districts of California, the Distrrict of Masssachusetts,, the Courtss of Appealls for
 the Firstt and Ninth Circuits, an
                                 nd the U.S. Supreme C   Court.

 GREGO  ORY B. LIN NKH works out of the   e New Yorrk office, wwhere he litiigates antittrust,
 securitie
         es, shareho
                   older deriva
                              ative, and consumer ca  ases. Gregg graduatedd from the S State
 Universiity of New York
                    Y    at Binghamton in  n 1996 and from the UUniversity o
                                                                           of Michigan Law
 School in 1999. While
                   W     in law
                              w school, Greg
                                          G     externe
                                                      ed with Unnited Statess District Ju
                                                                                        udge
 Gerald E.
         E Rosen of o the Easttern Districtt of Michig an. Greg w
                                                                was previou usly associated
 with the law firms Dewey
                    D       Balllantine LLP
                                          P, Pomeran ntz Haudek Block Grosssman & G    Gross
 LLP, and d Murray Frank LLP.

 Previous sly, Greg had significant roles in In re M        Merrill Lyncch & Co., Inc. Rese    earch
 Reports Securities Litigation (settled
                                   (         for $125 millio on); In re C
                                                                        Crompton C  Corp. Secuurities
 Litigation
          n (settled $11
                       $     million
                                   n); Lowry v.  v Andrx C   Corp. (settled for $8 8 million); IIn re
 Xyberna aut Corp. Securities
                     S             MDL
                                   M     Litigattion (settled
                                                            d for $6.3 mmillion); and
                                                                                    d In re EIS
                                                                                              S Int’l
 Inc. Sec curities Littigation (setttled for $3  3.8 million ). Greg allso represe  ented the W  West
 Virginia Investment Managem      ment Board (“WVIMB”)) in WVIMB        B v. Residential Accredited
 Loans, Inc.,
          I     et al., relating to
                                  o the WVIM   MB's investm  ment in ressidential moortgage-backed
 securitie
         es.

 Currently, Greg is litigating
                    l          va
                                arious antitrrust and seccurities casses, including In re Ko
                                                                                           orean
 Ramen Antitrust Litigation, In  I re Auto    omotive PParts Antitrrust Litigattion, and In n re
 Horseheead Holdingg Corp. Sec  curities Litig
                                             gation.

 Greg is the co-auth
                   hor of Inherrent Risk In
                                          n Securitiess Cases In The Secon  nd Circuit, N
                                                                                        NEW
 YORK LAW
        L     JOUR RNAL (Aug  g. 26, 2004 4); and Sta aying Derivvative Actio
                                                                            on Pursuant to
 PSLRA and SLUSA   A, NEW YO ORK LAW JOURNAL,
                                          J            P. 4, COL. 4 (Oct. 21, 2005).

 BRIAN MURRAY is the managing partn     ner of the F         w York Parkk Avenue o
                                                    Firm's New                      office
 and the head of th
                  he Firm's Antitrust
                            A         Pra
                                        actice Grouup. He rece
                                                             eived Bacheelor of Artss and
 Master of Arts degrees fro  om the Un  niversity off Notre Daame in 19 983 and 1   1986,
 respectiv
         vely. He re
                   eceived a Juris
                             J     Doctor degree, ccum laude, from St. Jo
                                                                        ohn’s Unive ersity
                                                Page 13
Case 2:18-cv-04231-RGK-JEM Document 119-2 Filed 06/02/19 Page 15 of 28 Page ID
                                  #:3400



 School of o Law in 1990. At St.S John’s, he was the Articles Editor of th      he ST. JOH HN’S
 LAW RE  EVIEW. Mr. Murray co-wrote:
                                c           Ju
                                             urisdição EEstrangeira Tem Pape   el Relevante e Na
 De Fies sa De Inves stidores Braasileiros, ESPAÇA
                                            E          JU
                                                        URÍDICO B    BOVESPA (August 20     008);
 The Pro oportionate Trading Mo odel: Real Science
                                             S        or Junk Scien nce?, 52 CL LEVELAND  D ST.
 L. REV. 391 (200    04-05); Thee Accidentt of Efficiency: Foreig   ign Exchan nges, American
 Deposito ory Receippts, and Sp pace Arbitrrage, 51 B   BUFFALO L    L. REV. 38 83 (2003); You
 Shouldn n’t Be Requuired To Pleead More ThanT     You HHave To Prrove, 53 BA  AYLOR L. R  REV.
 783 (2001); He Lie  es, You Diie: Criminall Trials, Truruth, Perjury
                                                                    ry, and Fairrness, 27 NNEW
 ENGLAN   ND J. ON CIVIL AND CRIMINAL CONFIINEMENT 1 (2001); Subject M                    Matter
 Jurisdicttion Underr the Federral Securitiies Laws: The State of Affairs After Itoba     a, 20
 MARYLA   AND J. OF INT’L L. AND
                               A      TRADE  E 235 (1996 6); Determiining Excesssive Tradining in
 Option Accounts:
         A           A Synthetic
                               c Valuation Approach, 23 U. DAY      YTON L. RE  EV. 316 (19 997);
 Loss Ca ausation Pleeading Standard, NEW    W YORK L   LAW JOUR   RNAL (Feb. 25, 2005); The
 PSLRA ‘Automatic   c Stay’ of Discovery,
                                D            NEW
                                             N      YOR RK LAW JO  OURNAL (M   March 3, 20  003);
 and Inh herent Risk k In Securrities Cases In The Second C        Circuit, NEW W YORK LAW
 JOURNA   AL (Aug. 26,
                     2 2004). He also authored
                                            a          Prrotecting T
                                                                   The Rights of Internattional
 Clients in
          i U.S. Seccurities Clas
                                ss Action Liitigation, IN
                                                        NTERNATIO   ONAL LITIG  GATION NE   EWS
 (Sept. 2007); Liftingg the PSLRRA “Automa   atic Stay” o
                                                        of Discoveryy, 80 N. DAAK. L. REV.. 405
 (2004); Aftermarke et Purchase er Standing  g Under § 11 of the S  Securities AAct of 19333, 73
 ST. JOH HN’S L. RE EV.633 (199 99); Recentt Rulings Allow Sectio   on 11 Suits By Afterma  arket
 Securitiees Purchas sers, NEW YORK LAW      W JOURNA    AL (Sept. 2 24, 1998); and Comm  ment,
 Weissm mann v. Fre eeman: The  e Second Circuit
                                             C       Errss in its Anaalysis of D
                                                                               Derivative C
                                                                                          Copy-
 rights by
         y Joint Auth
                    hors, 63 STT. JOHN’S L.  L REV. 771  1 (1989).

 Mr. Murray was on n the trial te
                                eam that prrosecuted a securitiess fraud case e under Section
 10(b) off the Securities Exchange Act of   o 1934 aggainst Micrrodyne Corrporation in n the
 Eastern District of Virginia annd he was also on th  he trial tea
                                                                 am that pre esented a cclaim
 under Section
        S        14 of the Se   ecurities Exxchange AAct of 1934  4 against Artek Systtems
 Corpora
       ation and Dy ynatach Grroup which settled mid dway throug gh the trial.

 Mr. Murray’s majorr cases incllude In re Horsehead
                                               H             Holding Co orp. Sec. L Litig., No. 16
                                                                                                 6-cv-
 292, 20 018 WL 48  838234 (D. Del. Oct. 4, 2018) (recommen            nding denia   al of motio on to
 dismiss securities fraud
                      f     claims s where company’s ge     eneric cautionary state  ements faileed to
 adequattely warn of o known problems); In     I re Deutssche Bank Sec. Litig.., --- F.R.D      D. ---,
 2018 WL 4771525 (S.D.N.Y. Oct. 2, 2018) (grantin g class cerrtification fo         or Securitiess Act
 claims and
          a    rejectin
                      ng defenda  ants’ argum ment that cclass repre   esentatives’’ trading profits
 made th hem atypica  al class me  embers); Robb
                                              R      v. Fitb
                                                           bit Inc., 2166 F. Supp. 3d 1017 ((N.D.
 Cal. 20116) (denying g motion to o dismiss se ecurities fra
                                                           aud claims w where conffidential wittness
 statements sufficie ently establlished scienter); In re   e Eagle Bld  dg. Tech. S  Sec. Litig., 221
 F.R.D. 582
         5 (S.D. Fla. F 2004), 319 F. Sup      pp. 2d 1318  8 (S.D. Fla. 2004) (co  omplaint against
 auditor sustained
          s          due
                     d to magn     nitude and nature of frraud; no allegations off a “tip-off” w  were
 necessa ary); In re Turkcell
                      T         Ile
                                  etisim A.S. Sec. Litig   g., 209 F.R.D. 353 ((S.D.N.Y. 2      2002)
 (definingg standards s by which investment advisors have stand        ding to sue); In re Turrkcell
 Iletisim A.S. Sec. Litig., 202 F. Supp. 2d 8 (S.D        D.N.Y. 2001  1) (liability found for false
 statements in pros  spectus con   ncerning ch hurn rates)); Feiner v.. SS&C Te     ech., Inc., 111 F.
 Supp. 2d d 204 (D. Conn.
                     C       1998 8) (qualified independe  ent underwrriters held lliable for prricing
 of offerin
          ng); Malonee v. Micrody  yne Corp., 26 F.3d 47   71 (4th Cir. 1994) (reve ersal of direected
                                                Page 14
Case 2:18-cv-04231-RGK-JEM Document 119-2 Filed 06/02/19 Page 16 of 28 Page ID
                                  #:3401



 verdict for defendants); and Adair v. Bristol Tecch. System         ms, Inc., 179 F.R.D. 126
 (S.D.N.Y Y. 1998) (aftermarke
                     (         et purchase   ers have standing u      under secttion 11 off the
 Securitiees Act of 19
                     933). Mr. Murray
                                M        also
                                            o prevailed on an issu   ue of first im
                                                                                  mpression inn the
 Superiorr Court of Massachus   setts, in Caambridge B    Biotech Corrp. v. Deloitte and Touche
 LLP, in which the court
                      c    applie
                                ed the docttrine of con   ntinuous reepresentatio on for statu
                                                                                             ute of
 limitation
          ns purposees to accounntants for thhe first time e in Massacchusetts. 6 Mass. L. Rptr.
 367 (Ma  ass. Super. Jan. 28, 1997). In addition,
                                            a           in A
                                                           Adair v. Miicrofield Grraphics, Incc. (D.
 Or.), Mrr. Murray settled
                     s      the case for 47%4      of esttimated dam  mages. In the Qiao Xing
 Universa al Telephonne case, cla
                                aimants rec ceived 120%   % of their re
                                                                      ecognized llosses.

 Among his currentt cases, Mr. Murray represents a class off investors in a securities
 litigation
          n involving preferred
                      p         sh
                                 hares of De
                                           eutsche Ba  ank and is le ead counseel in a securities
 class ac ction agains
                     st Horsehea ad Holdings
                                           s, Inc. in the
                                                        e District off Delaware..

 Mr. Murray served as a Truste ee of the Inncorporatedd Village of Garden Ciity (2000-20002);
 Commis  ssioner of Police
                    P      for Garden
                               G         Citty (2000-20
                                                      001); Co-C Chairman, D Derivative SSuits
 Subcom mmittee, Ammerican Bar Associatio  on Class Acction and Derivative Suuits Committee,
 (2007-20 010); Memmber, Sportss Law Com   mmittee, Asssociation of the Bar for the Ciity of
 New York, 1994-19  997; Membe er, Litigatio
                                           on Committe ee, Associa
                                                                 ation of the Bar for the
                                                                                        e City
 of New York, 200  03-2007; Member,
                             M           Neew York S tate Bar A  Association Committee   e on
 Federal Constitutio
                   on and Legislation, 200  05-2008; M
                                                     Member, Federal Bar C  Council, Second
 Circuit Committee,
         C           2007-preseent.

 Mr. Murray has bee en a panelist at CLEs
                                        s sponsoredd by the Feederal Bar C Council and d the
 Institute for Law and Econommic Policy, at the Gerrman-Amerrican Lawyers Association
 Annual Meeting in Frankfurt, Germany,, and is a frequent le   ecturer beffore instituttional
 investors in Europe
                   e and South
                             h America on
                                        o the topicc of class acctions.

 LESLEY   Y F. PORT   TNOY represents do   omestic an nd internatiional clientts in securities
 litigation
          n and class s actions. Mr. Portno oy focusess his practtice on reccovering loosses
 suffered d by investo
                     ors resulting
                                 g corporate fraud and o
                                                       other wronggdoing.

 Mr. Porrtnoy has extensive
                   e           experience
                               e           litigating ccomplex caases in sta ate and fed
                                                                                       deral
 courts nationwide,
         n           and previiously serv
                                        ved as cou    unsel to invvestors in the Bernarrd L.
 Madoff securities, assisting the SIPC trustee Irvving Picard in recove     ering assets on
 behalf of
        o defraudedd investors. During laww school, h he worked in the New  w York Suprreme
 Court Co ommercial Division, th
                               he Second Circuit Cou  urt of Appea
                                                                 als, and the
                                                                            e New Yorkk City
 Law De epartment. Mr. Portno  oy has reppresented pro bono clients in New York and
 Californiia.

 ROBER   RT V. PRON  NGAY is a partner in thet Firm’s L   Los Angelees office wh
                                                                               here he foccuses
 on the innvestigation
                     n, initiation,, and prose
                                             ecution of ccomplex seccurities casses on beha alf of
 institutio
          onal and ind
                     dividual invvestors. Mrr. Prongay’ss practice cconcentrate es on actionns to
 recover investment losses re    esulting from
                                             m violation ns of the fe
                                                                    ederal secuurities lawss and
 various actions to vindicate shareholde
                                  s           r rights in response tto corporatte and fiduciary
 miscond  duct.


                                               Page 15
Case 2:18-cv-04231-RGK-JEM Document 119-2 Filed 06/02/19 Page 17 of 28 Page ID
                                  #:3402



 Mr. Prongay has extensive experience
                                e           litigating ccomplex ca ases in sta
                                                                             ate and fed  deral
 courts nationwide.
         n             Since joining the Firm,
                                          F       Mr. PProngay ha  as successsfully recovvered
 millions of dollars for investo
                               ors victimized by secu  urities fraud
                                                                   d and has negotiated  d the
 impleme entation of significant corporate governancce reformss aimed at preventing      g the
 recurrennce of corpo
                    orate wronggdoing.

 Mr. Prongay was recently re     ecognized asa one of thirty lawyyers include       ed in the D
                                                                                              Daily
 Journal’s list of Top Plaintiffs Lawyers inn Californiaa for 2017. Several of Mr. Prong      gay’s
 cases have
         h       receiv
                      ved nationaal and regiional presss coverage    e. Mr. Pron    ngay has bbeen
 interview
         wed by jou   urnalists an
                                 nd writers for
                                             f nationa  al and indu   ustry publiccations, rannging
 from Th he Wall Strreet Journa   al to the Los
                                            L     Angele es Daily Jo   ournal. Mrr. Prongay has
 appeare ed as a guest on Blo    oomberg Te  elevision wwhere he w   was intervie ewed about the
 securitie
         es litigation stemming from
                                  f    the hig
                                             gh-profile in
                                                         nitial publicc offering off Facebook, Inc.

 Mr. Pron
        ngay receivved his Bac
                             chelor of Arts
                                       A degree in Econom    mics from th
                                                                        he University of
 Southern California
                   a and his Juris
                             J     Docto
                                       or degree ffrom Seton Hall Unive ersity Scho
                                                                                  ool of
 Law. Mr. Prongay is also an alumnus
                             a        of the Lawrennceville Sch
                                                              hool.

 DANIEL  LLA QUITT T, a partner in the firm
                                          m’s New Y York office, graduated from Ford  dham
 Universiity School of
                    o Law in 19988, is a member
                                         m       of th
                                                     he Bar of th
                                                                he State off New York,, and
 is also admitted to the United States District Co   ourts for th
                                                                he Southerrn and Easstern
 Districts of New Yoork and the United Staates Court o
                                                     of Appeals for the Seccond, Fifth,, and
 Ninth Circuits.

 Ms. Quittt has extennsive experrience in suuccessfully litigating ccomplex claass actions from
 inception
         n to trial and has played
                                 p       a significant
                                            s            role in nu  umerous a actions whe   erein
 substanttial benefits
                     s were con nferred upoon plaintiff shareholde  ers, such a as In re Sa afety-
 Kleen Corp.
        C       Stock
                    kholders Littigation, (D
                                           D.S.C.) (setttlement fun  nd of $44.5 5 million); In re
 Laidlaw Stockhold  ders Litigation, (D.S..C.) (settle ement fund   d of $24 million); In re
 UNUMP  Provident Corp. Securiities Litigatiion, (D. Mee.) (settleme ent fund off $45 millionn); In
 re Harniischfeger Inndustries (E
                                E.D. Wisc.) (settlemen nt fund of $ $10.1 million); In re Oxxford
 Health Plans,
         P       Inc. Derivative Litigation, (S.D.N.Y.)) (settlemen  nt benefit oof $13.7 mmillion
 and corpporate therrapeutics); In
                                 I re JWP Inc. Securiities Litigatiion, (S.D.N.Y.) (settlem  ment
 fund of $37
         $ million)); In re Homme Shoppin                                      ation, (S.D. Fla.)
                                           ng Network,, Inc., Derivvative Litiga
 (settlement benefitt in excess of $20 milllion); In re
                                                      e Graham-F    Field Healthh Products,, Inc.
         es Litigatio
 Securitie           on, (S.D.NN.Y.) (settleement fun  nd of $5.6    65 million)); Benjamiin v.
 Caruson na, (E.D.N.Y.) (prose  ecuted actioon on beh  half of min  nority share eholders w which
 resulted in a change of control from majority-conttrolled man      nagement a  at Gurney’ss Inn
 Resort & Spa Ltd.); In re Rexel Sh        hareholder Litigation, (Sup. Ct.. N.Y. Cou        unty)
 (settlement benefit in excess of $38 milllion); and C Croyden Asssoc. v. Te   esoro Petroleum
 Corp., et
        e al., (Del. Ch.)
                     C (settlement beneffit of $19.2 million).

 In conne
        ection with the settlem
                              ment of Alesssi v. Beraccha, (Del. C
                                                                 Ch.), a classs action bro
                                                                                         ought
 on behaalf of the former min  nority shareholders o  of Earthgraains, Chanccellor Chan   ndler
 commen nted: “I give
                    e credit whe
                               ere credit is
                                           s due, Ms. Quitt. You u did a goo od job and ggot a
 good res
        sult, and yoou should be proud of it.”@

                                              Page 16
Case 2:18-cv-04231-RGK-JEM Document 119-2 Filed 06/02/19 Page 18 of 28 Page ID
                                  #:3403



 Ms. Quittt has focused her pra
                              actice on shareholder
                                        s         r rights and
                                                             d ERISA class actionss but
 also handles gene  eral commercial and consumerr litigation. Ms. Quiitt serves a as a
 memberr of the S.DD.N.Y. ADRR Panel andd has been consistently selected as a New York
 Metro Super Lawye  er.

 JONATH  HAN M. RO  OTTER lea  ads the Firm’s intellecctual prope erty litigatio
                                                                               on practice. He
                                                      Pilot Program Law Clerk at the United
 recently served for three yearrs as the first Patent P
 States District
         D       Couurt for the Central District
                                          D        of C
                                                      California, bboth in Lo  os Angeles and
 Orange County. There, he as   ssisted the Honorable S. James Otero, And       drew J. Guillford,
 George H. Wu, Joh  hn A. Krons stadt, and Beverly
                                            B       Reeid O’Conne ell with hun ndreds of paatent
 cases in
        n every major field of te
                                echnology, from comp  plaint to posst-trial motions. Mr. R
                                                                                         Rotter
 also serrved as a la
                    aw clerk foor the Hono orable Mila n D. Smithh, Jr. on the  e United Sttates
 Court off Appeals fo
                    or the Ninth
                               h Circuit.

 Before his
         h service to the court, Mr. Rottter practice     ed at an intternational law firm, w  where
 he argue ed appeals s at the Fed  deral Circuiit, Ninth Cirrcuit, and C          Court of Appeal,
                                                                       California C
 tried cas
         ses, argued  d motions, and mana    aged all asp   pects of co           gation. He also
                                                                       omplex litig
 served asa a volunteer crimin    nal prosecuutor for the Los Angeles City Atttorney’s O      Office.
 His casees have inv volved diverrse technologies in bo   oth “wet” an nd “dry” discciplines, an
                                                                                               nd he
 excels at
         a the critica
                     al skill of tra
                                   anslating co
                                              omplex sub  bject matterr into a cohherent storyy that
 can be digested
         d         byy judges and  d juries.

 In addition to intellectual pro
                               operty matters, Mr. RRotter litiga
                                                                ates consumer protecction,
 healthca
        are, antitru
                   ust, and se ecurities class action
                                                    ns. Mr. R   Rotter handles casess on
 continge
        ency, partia
                   al contingenncy, and ho
                                         ourly bases . He workss collaborattively with o
                                                                                       other
 lawyers and law firm
                    ms across the countryy.

 Mr. Rottter graduated with honnors from Harvard
                                          H        La
                                                    aw School in 2004. H    He served a as an
 editor of the Harvvard Journa al of Law & Technolo  ogy, and w was a Fello   ow in Law and
 Econom mics at the John
                    J     M. Olin Center fo
                                          or Law, Ecoonomics, an nd Businesss, and a Fe  ellow
 in Justic
         ce, Welfare,, and Econo
                               omics at the Weatherh head Cente  er For Interrnational Aff
                                                                                        ffairs.
 He grad duated with honors froom the University of CCalifornia, S
                                                                 San Diego in 2000 w    with a
 B.S. in molecular
         m         biology
                   b        and a B.A. in music.
                                          m

 Mr. Rottter serves on the Me    erit Selectio
                                             on Panel fo or Magistraate Judgess in the Ceentral
 District of Californiia, and thee Model Pa atent Jury IInstructionss and Model Patent L Local
 Rules subcommitte   ees of the American Intellectual Property L    Law Assocciation. He e has
 written extensively
          e            on intellec
                                 ctual property issues, and has b  been honorred for his work
 with legal service organizatio  ons. He is admitted tto practice before the   e United Sttates
 Patent & Trademark Office, th    he United States
                                             S      Cou urts of Appeeals for the
                                                                               e Second, NNinth
 and Fed deral Circuitts, and the United Stattes District Courts for the Northern, Central,, and
 Southern Districts ofo Californiaa.

 KEVIN F.
        F RUF gra  aduated from the Univ versity of C
                                                    California att Berkeley w
                                                                            with a Bachhelor
 of Arts in Econom mics and earned
                              e        his
                                         s Juris Docctor degre  ee from the e Universitty of
 Michigann. He was an                    os Angeles firm Manatt Phelps and Phillips from
                    a associatte at the Lo
 1988 unntil 1992, where
                   w     he sp
                             pecialized in commerccial litigatioon. In 1993 3, he joined
                                                                                       d the
                                               Page 17
Case 2:18-cv-04231-RGK-JEM Document 119-2 Filed 06/02/19 Page 19 of 28 Page ID
                                  #:3404



 firm Corrbin & Fitz
                   zgerald (witth future fe ederal distrrict court JJudge Mich
                                                                             hael Fitzgeerald)
 specializ
         zing in whitte collar criminal defen
                                            nse work. Kevin joine  ed the Glan
                                                                             ncy firm in 2
                                                                                         2001
 and is th
         he head of the
                      t firm’s Labor
                                L      practice.

 Kevin has success   sfully argued a numb   ber of important appeals, includ   ding in the
                                                                                         e 9th
 Circuit Court
         C      of Ap
                    ppeals. He   e has twicee argued ccases beforre the Califfornia Suprreme
 Court – winning both.
                     b       In Smith v. L'Oreal
                                            L        (20
                                                       006), the CCalifornia S Supreme C Court
 establish
         hed a fund damental rig ght of all California
                                            C          w
                                                       workers to immediate payment o    of all
 earningss at the connclusion off their emplloyment. Th he second California Supreme C   Court
 case, Leee v. Dyna amex (2018   8), has beeen called a “blockbuster” and “b  bombshell” as it
 altered 30
         3 years off California a law and established
                                            e            a new deffinition of employmentt that
 brings more
        m      workerrs within the
                                 e protection
                                            ns of Califo
                                                       ornia’s Labo
                                                                  or Code.

 Kevin ha
        as been naamed one ofo California
                                        a’s “Top 75
                                                  5 Employmment Lawyers” by the Daily
 Journal. He has co
                  onsistently been nameed a “Superr Lawyer.”

 Since 2014, Kevin
                 n has been           ed memberr of the Ojjai Unified School District
                            n an electe
 School Board. Kevin
                 K      was also a Main
                                     M    Comppany Member of the     e world-fam
                                                                               mous
 Groundlings impro          nd sketch comedy trroupe – “w
                 ovisional an                            where everyone else   e got
 famous.”

 BENJAM  MIN I. SAC   CHS-MICHA  AELS, a partner in th he firm’s Ne
                                                                  ew York offfice, gradu
                                                                                       uated
 from Benjamin N. Cardozo
                      C        Scchool of La
                                           aw in 2011. His practicce focuses on shareho older
 derivativ
         ve litigation and class actions
                                 a       on behalf of sh
                                                       hareholderss and consumers.

 While in
        n law schoo ol, Mr. Sac
                              chs-Michae
                                       els served a
                                                  as a judicial intern to
                                                                        o Senior United
 States District
        D        Jud
                   dge Thoma  as J. McAv
                                       voy in the United Staates Districct Court forr the
 Northern
        n District of
                   o New York and was a membe    er of the Ca
                                                            ardozo Jou  urnal of Co
                                                                                  onflict
 Resolutiion.

 Mr. Sacchs-Michaels is a me ember of th he Bar of the State of New Yo   ork. He is also
 admitted
        d to the Un
                  nited States
                             s District Courts
                                        C           he Southerrn and Eastern Districcts of
                                               for th
 New York and the United Stattes Court off Appeals fo
                                                    or the Seco
                                                              ond Circuit.

 CASEY E. SADLE      ER is a naative of New  w York, Ne ew York. After gradu  uating from
                                                                                        m the
 Universiity of Southhern California, Gouldd School off Law, Mr. Sadler join  ned the Firrm in
 2010. While
        W       attend
                     ding law scchool, Mr. Sadler
                                            S       exte
                                                       erned for th
                                                                  he Enforcemment Divisioon of
 the Securities and Exchange Commissio       on, spent a summer w  working forr P.H. Pare
                                                                                        ekh &
 Co. – on
        ne of the leading appe ellate law firrms in Neww Delhi, India – and waas a memb ber of
 USC's Hale
        H     Moot Court
                    C      Honors Program m.

 Mr. Saddler’s practiice focusess on securrities and cconsumer litigation. A partner in n the
 Firm’s Los
        L Angeles   s office, Mrr. Sadler is admitted t o the State
                                                                  e Bar of Ca
                                                                            alifornia and
                                                                                        d the
 United States Dis strict Courtts for the Northern, Southern, and Centtral Districtts of
 Californiia.



                                            Page 18
Case 2:18-cv-04231-RGK-JEM Document 119-2 Filed 06/02/19 Page 20 of 28 Page ID
                                  #:3405



 EX KAN   NO S. SAM MS II earned  d his Bacheelor of Artss degree in Political Sccience from
                                                                                           m the
 Universiity of Califo
                     ornia Los An ngeles. Mrr. Sams earrned his Juris Doctor d  degree fromm the
 Universiity of Califo
                     ornia Los Angeles
                                A         Schhool of Law w, where hhe served a  as a memb  ber of
 the UCL  LA Law Re  eview. Afteer law schoool, Mr. Sam             ed class acction civil rrights
                                                          ms practice
 litigation
          n on behalff of plaintifffs. Subse
                                           equently, M Mr. Sams w  was a partn  ner at Coughlin
 Stoia Ge  eller Rudman & Robb  bins LLP (currently Ro   obbins Gelle
                                                                    er Rudman   n & Dowd L  LLP),
 where hish practice e focused on securitiies and co     onsumer cllass action ns on beha   alf of
 investors and consumers.

 During his
          h career, Mr. Sams has served         d as lead ccounsel in d dozens of securities cclass
 actions and comple    ex-litigation
                                   n cases thro oughout the e United States. Mr. Sams wass one
 of the co ounsel for respondentts in Cyan, Inc. v. Be aver Cty. E     Employees Ret. Fund, No.
 15-1439  9, 2018 WL  L 1384564 (U.S. Mar. 20, 2018)), 583 U.S. ___ (2018           8), in which
                                                                                               h the
 United States
          S        Supreme Courrt ruled una    animously in favor of respondentts, holding that:
 (1) the Securities Litigation Uniform
                                   U         Staandards Acct of 1998 (“SLUSA”)) does not strip
 state courts of jurissdiction ove er class actions alleginng violationss of only the
                                                                                    e Securitiess Act
 of 1933; and (2) SLUSA
                      S         doees not emp  power defen  ndants to rremove succh actions from
 state to federal cou  urt. Mr. Sa ams also pa  articipated in a successsful appea  al before a Fifth
 Circuit panel
          p       that included fo ormer Unite  ed States S Supreme C  Court Justicce Sandra Day
 O’Conno  or sitting by
                      b designattion, in wh    hich the co ourt unanim mously vaccated the lower
 court’s denial of class certiification, re     eversed th he lower ccourt’s gran   nt of summ  mary
 judgmen  nt, and issuued an impo   ortant decission on thee issue of lo
                                                                       oss causatiion in securities
 litigation
          n: Alaska Electrical
                      E           Pension Fun   nd v. Flowsserve Corp  p., 572 F.3 3d 221 (5th h Cir.
 2009). TheT case settled for $5    55 million.

 Mr. Sam ms has also  o obtained other significant resu lts. Notablle example     es include: In re
 King Dig  gital Entm’’t plc S’hollder Litig., No. CGC- 15-544770 (San Fran         ncisco Sup perior
 Court) (case settle  ed for $18.5  5 million); In
                                                I re Castliight Health,, Inc. S’hollder Litig., L
                                                                                                Lead
 Case No  o. CIV5332  203 (California Superio   or Court, Coounty of Saan Mateo) ((case settle ed for
 $9.5 million); Wiley v. Envivi    vio, Inc., Master File No. CIV517185 (Caliifornia Sup       perior
 Court, County
          C         of San Mateo     o) (case settled
                                                s       for $8.5 millioon); In re CafePress Inc.
 S’holderr Litig., Master File No. N CIV522744 (Califo     ornia Superrior Court, County of San
 Mateo) (case settlled for $8 million); Robinson
                                               R          v.. Audience, Inc., Casse No. 1:12    2-cv-
 232227 (California Superior Court,C       County of Santa a Clara) (caase settled ffor $6,050,0000);
 Estate of o Gardnerr v. Contin     nental Casu  ualty Co., No. 3:13-ccv-1918 (JJBA), 2016     6 WL
 806823 (D. Conn. Mar. 1, 2016) (grantin        ng class ceertification);; Forbush vv. Goodale, No.
 33538/2 2011, 2013 WL 582255 (N.Y. Sup. Feb. 4, 2          2013) (denying motion   ns to dismiss in
 a shareh  holder derivvative actio on); Curry v.
                                                v Hansen M  Med., Inc., No. C 09-5  5094 CW, 2  2012
 WL 324  42447 (N.D   D. Cal. Aug   g. 10, 2012 2) (upholdiing securitiies fraud ccomplaint; case
 settled for
          f $8.5 milllion); Wilkof v. Caraco   o Pharm. La abs., Ltd., 2
                                                                       280 F.R.D. 332 (E.D. M   Mich.
 2012) (g granting claass certifica ation); Puskkala v. Kosss Corp., 7 799 F. Supp  p. 2d 941 ((E.D.
 Wis. 201 11) (uphold ding securitiies fraud co omplaint); M
                                                           Mishkin v. ZZynex Inc., Civil Action n No.
 09-cv-00 0780-REB-KLM, 2011 WL 1158715 (D. Colo. M                    Mar. 30, 2  2011) (den   nying
 defenda ants’ motion  n to dismis  ss securitiees fraud coomplaint); a and Tsirekiidze v. Syn  ntax-
 Brillian Corp.,
           C      No. CV-07-022     204-PHX-FJ  JM, 2009 W WL 215183   38 (D. Ariz. July 17, 2 2009)
 (granting g class certtification; ca
                                    ase settled for $10 milllion).


                                               Page 19
Case 2:18-cv-04231-RGK-JEM Document 119-2 Filed 06/02/19 Page 21 of 28 Page ID
                                  #:3406



 Addition nally, Mr. Sams has    s successffully repressented con     nsumers in class a    action
 litigation
          n. Mr. Sam  ms worked on nationw  wide litigatioon and a trrial againstt major tobacco
 companies, and in statewide tobacco littigation tha     at resulted iin a $12.5 billion reco
                                                                                            overy
 for Califfornia cities
                      s and coun nties in a landmark ssettlement. He also w      was a prin ncipal
 attorney y in a consuumer class action against one off the largest banks in tthe countryy that
 resulted in a substtantial reco overy and a change in    n the comp pany’s busiiness practtices.
 Mr. Sam   ms also participated in settlem  ment negottiations on behalf off environmental
 organiza ations alongg with the United
                                 U       Statees Departm ment of Justice and the e Ohio Attoorney
 General’s Office th  hat resulted in a con  nsent decre   ee requirin
                                                                     ng a company to perrform
 remedia  ation measu ures to addrress the efffects of air and water pollution. A
                                                                                Additionallyy, Mr.
 Sams has been an     n author orr co-authorr of several articles in n major leggal publicattions,
 including g “9th Cirrcuit Decis sion Clarifies Securiities Fraud    d Loss Ca   ausation R Rule”
 publishe ed in the Feebruary 8, 2018 issue e of the Daiily Journal,, and “Markket Efficiency in
 the Worrld of High-F Frequency Trading” published in the Decem      mber 26, 20017 issue o of the
 Daily Jo ournal.

       M WOLKE is a partne
 KARA M.                       er in the firm
                                            m’s Los Anggeles office
                                                                  e. Ms. Wolkke specializzes in
 complex
       x litigation, including the
                               t    prosecu ution of se
                                                      ecurities fra
                                                                  aud, derivattive, consuumer,
 and wagge and hou  ur class acctions. She has exten  nsive experrience in wwritten appe ellate
 advocac
       cy in both State and Federal Circuit Courtts of Appe       eals, and has successsfully
 argued before
        b       the Court
                    C      of Ap
                               ppeals for thhe State of California.

 With over a decad   de of expe  erience in financial
                                               f         cla
                                                           ass action litigation, Ms. Wolke    e has
 helped tot recover hundreds of   o millions ofo dollars foor injured investors, cconsumers,, and
 employe ees. Notable cases include: Farm      mington Hillls Employe   ees’ Retirem
                                                                                   ment Syste  em v.
 Wells Fa argo Bank, Case No. 10-4372 (D       D. Minn.) ($$62.5 millio on settlemeent on beha  alf of
 participa
         ants in Wellls Fargo’s securities lending pro     ogram. The   e settlemennt was reached
 on the eve
          e of trial and ranke   ed among the largestt recoveriess achieved in a securities
 lending class actio on stemming from th      he 2008 fin  nancial crissis.); Schleeicher, et aal. v.
 Wendt, et al. (Cons seco), Case   e No. 02-cv v-1332 (S.DD. Ind.) ($41.5 million securities cclass
 action settlement); Lapin v. Goldman
                                 G           Sachs, Case   e No. 03-85  50 (S.D.N.Y.) ($29 m  million
 securitie
         es class ac ction settlemment); In Re:
                                              R Mannkiind Corpora      ration Secuurities Litiga
                                                                                               ation,
 Case No  o. 11-929 (C.D.
                     (      Cal) (approxima
                                  (             tely $22 m illion settlement - $16 6 million in cash
 plus stoock); Jensoon v. First Trust Corp    p., Case No  o. 05-3124  4 (C.D. Cal.) ($8.5 m  million
 settlemeent of action
                     n alleging breach
                                 b        of fid
                                               duciary dutyy and breacch of contra act against trust
 company on behalf of a clas     ss of elderlly investorss); and Pap    ppas v. Na aked Juice Co.,
 Case No  o. 11-08276 6 (C.D. Cal.) ($9 millio on settleme ent in consumer classs action alle  eging
 misleadiing labelingg of juice prroducts as “All
                                               “ Natural ”).

 With a background
         b          d in intellecttual propertty, Ms. Wollke was a p part of the tteam of law
                                                                                            wyers
 who suc  ccessfully challenged  d the claim m of copyright ownersship to the     e song “Happy
 Birthdayy to You” on behalf off artists and  d filmmakerrs who had  d been forcced to pay hefty
 licensing
         g fees to publicly
                    p         sing
                                 g the world  d’s most famous song   g. In the re
                                                                                esolution off that
 action, the defendaant music publishing
                                p             company
                                              c         funded a setttlement of $ $14 million and,
         antly, agreed to relinqu
 significa                       uish the song to the p  public doma ain. Previouusly, Ms. WWolke
 penned an article regarding the  t    failure of U.S. Coopyright Law w to providde an impo ortant
 public peerformancee right in soound record  dings, 7 Vannd. J. Ent. L. & Prac. 411, which h was
                                                Page 20
Case 2:18-cv-04231-RGK-JEM Document 119-2 Filed 06/02/19 Page 22 of 28 Page ID
                                  #:3407



 nationally recogniz
                   zed and rec
                             ceived an award
                                       a     by th
                                                 he American Bar Asso
                                                                    ociation and
                                                                               d the
 Grammy y® Foundattion.

 Committted to the provision of legal se  ervices to tthe poor, d
                                                                disadvantaged, and o   other
 vulnerabble or dise
                   enfranchisedd individuaals and grooups, Ms. Wolke also   o overseess the
 Firm’s pro
        p bono prractice. Ms.. Wolke currently servves as a vo  olunteer atttorney for K
                                                                                       KIND
 (Kids Inn Need off Defense)), represen   nting unacccompanied d immigran nt and refu  ugee
 children in custody and dep  portation prroceedings,, and helpping them tto secure legal
 permane ent residency status in
                               n the U.S.

 Ms. Wollke graduatted summa a cum laude e with a Ba
                                                   achelor of S
                                                              Science in EEconomics from
 The Ohio State University in 2001.
                              2      She subsequent
                                         s          tly earned h
                                                               her J.D. (wiith honors) from
 Ohio State, where she was active
                               a      in Moot
                                         M     Court and receivved the De ean’s Award for
        nce during each
 Excellen          e    of herr three yearrs.

 Ms. Wollke is admittted to the State Bar of o California a, the Ninth
                                                                     h Circuit Co
                                                                                ourt of App
                                                                                          peals,
 as well as the Un   nited Statess District Courts
                                            C       for tthe Northerrn, Southerrn, and Ce entral
 Districts of Californ
                     nia. She live
                                 es with her husband an   nd two sons in Los An ngeles.


                                            OF COUNSEL
                                                     L

 PETER A. BINKOW       W has pros  secuted law  wsuits on bbehalf of co  onsumers a  and investo  ors in
 state annd federal courts
                      c       throu
                                  ughout the United Sta    ates. He se   erved as Le  ead or Co-L   Lead
 Counsell in many class actio     on cases, including: In re Merccury Interactive Secu            urities
 Litigation
          n ($117.5 million
                       m       reco
                                  overy); The  e City of Faarmington H    Hills Retire
                                                                                     ement Syste   em v
 Wells Fa argo ($62.5 5 million rec
                                  covery); Sch  hleicher v W
                                                           Wendt (Con    nseco Secu  urities litigattion -
 $41.5 million
         m       recovvery); Lapinn v Goldma   an Sachs ( $29 million   n recovery); In re Herritage
 Bond Littigation ($28 million re ecovery); Inn re Nationa al Techteam  m Securitiess Litigation ($11
 million recovery
          r          fo
                      or investors s); In re Lason
                                               L       Inc. Securities Litigation ($12.68 m       million
 recovery y), In re ESSC Medicall Systems, Ltd. Securi     rities Litigattion ($17 mmillion recovvery);
 and man  ny others. In Schleich   her v Wend   dt, Mr. Binkkow successsfully argu   ued the sem   minal
 Seventh h Circuit casse on class s certificatio
                                               on, in an oppinion autho  ored by Chief Judge F    Frank
 Easterbrrook. He ha  as argued and/or
                                   a        prep
                                               pared appe  eals before the Ninth C    Circuit, Sevventh
 Circuit, Sixth
          S      Circuiit and Secoond Circuit Courts
                                                C       of A
                                                           Appeals.

 Mr. Bink
        kow joined the Firm in 1994. He was b orn on August 16, 1      1965 in De etroit,
 Michigan
        n. Mr. Binnkow obtaiined a Bacchelor of AArts degre
                                                          ee from the   e Universitty of
 Michigan
        n in 1988 and
                  a a Juris Doctor deg
                                     gree from th
                                                he Universitty of Southe
                                                                       ern Californ
                                                                                  nia in
 1994.

 MARK S. S GREEN    NSTONE sp   pecializes ini consume er, financia
                                                                  al fraud annd employm ment-
 related class
         c      actions. Posses ssing signifficant law a
                                                       and motionn and trial eexperience, Mr.
 Greensttone has re  epresented clients in multi-millioon dollar diisputes in California state
 and fedeeral courts, as well as the Court of
                                            o Federal CClaims in W
                                                                 Washington, D.C.



                                                  Page 21
Case 2:18-cv-04231-RGK-JEM Document 119-2 Filed 06/02/19 Page 23 of 28 Page ID
                                  #:3408



 Mr. Greenstone re    eceived his training as an assocciate at Sh   heppard, M Mullin, Richtter &
 Hampton LLP where he speciialized in co      omplex bussiness litiga
                                                                    ation relatin
                                                                                ng to investm
                                                                                            ment
 manage ement, gove   ernment contracts and  d real estate
                                                         e. Upon leaaving Sheppard Mullin  n, Mr.
 Greensttone found    ded an internet-based compan y offering retail item       ms on mu   ultiple
 platform
        ms nationwid   de. He therreafter returned to law
                                                        w bringing a combinattion of business
 and legaal skills to his
                      h practice..

 Mr. Greenstone grraduated Order
                            O     of the
                                       e Coif from m the UCLA          of Law. He also
                                                              A School o
 received
        d his underg
                   graduate de
                             egree in Po
                                       olitical Scie nce from U
                                                              UCLA, wherre he gradu
                                                                                  uated
 Magna Cum
        C     Laude
                  e and was inducted intto the Phi B
                                                   Beta Kappa honor sociiety.

 Mr. Greenstone is a memberr of the Co     onsumer Atttorneys Asssociation o of Los Angeles,
 the Santta Monica Bar
                     B Associa  ation and th he Beverly Hills Bar A
                                                                  Association.. He is adm
                                                                                        mitted
 to practice in state and federa
                               al courts thrroughout Caalifornia.

 ROBER  RT I. HARW  WOOD, Of Counsel
                                  C          to the firm, grraduated frrom William m and Mary Law
 School in 1971, anda      has sp pecialized in securitie s law and securities litigation ssince
 beginninng his care eer in 197   72 at the Enforcemen
                                                E           nt Division of the Ne   ew York S  Stock
 Exchang ge. Mr. Harwood wa       as a founding membe      er of Harw wood Fefferr LLP. He     e has
 prosecuted numero   ous securitiies, class, derivative,
                                                d           a
                                                            and ERISA A actions. H  He is a mem mber
 of the Trial Lawyerrs’ Section of the New    w York State  e Bar Assoociation and  d has serveed as
 a guest lecturer att trial advoc  cacy progra  ams spons ored by the   e Practicingg Law Institute.
 In a staatewide surrvey of his legal peerrs publishe     ed by Supe  er Lawyers Magazine, Mr.
 Harwood  d has beenn consistently selected    d as a “New w York Mettro Super L    Lawyer.” S Super
 Lawyers s are the top five perce  ent of attornneys in New w York, as chosen by their peerss and
 through the independent research. He is        s also a Meember of the e Board of Directors o of the
 MFY Legal Service  es Inc., which provides     s free legall representaation in civil matters to
                                                                                                o the
 poor and d the mentaally ill in Ne
                                  ew York City  y. Since 19999, Mr. Ha arwood hass also serve  ed as
 a Village
         e Justice for the Village of Dobbs    s Ferry, Neww York.

 Commenting on Mr.  M Harwood   d’s abilities
                                            s, in In re Royal Dutcch/Shell Trransport ER
                                                                                       RISA
          n, (D.N.J.), Judge Biss
 Litigation                     sell stated:

                the Court
                    C      knowss the attorneys in the ffirms involvved in this m
                                                                                matter and they
                are highly
                     h       expperienced and highlyy skilled iin matterss of this kind.
                Moreover, in this
                                t     case it showed   d.    Those e efforts w  were vigorrous,
                imagiinative andd prompt inn reaching the settlem  ment of thiss matter wwith a
                minim
                    mal amountt of discov  very . . . . So both skill and efficiency w    were
                broug
                    ght to the ta
                                able here byy counsel, n
                                                       no doubt ab  bout that.

 Likewise e, Judge Hurley
                    H        stateed in conne ection with In re Olstten Corpora ation Secu  urities
 Litigation
          n, No. 97 CV-5056
                    C           (E.D.N.Y. Aug  g. 31, 2001), wherein a settlement fund of $ $24.1
 million was
         w created  d: “The qua   ality of representation here I thinkk has been excellent.”” Mr.
 Harwood  d was leadd attorney in Meritt v.. Eckerd, N   No. 86 Civ.. 1222 (E.D D.N.Y. Mayy 30,
 1986), where
         w      then Chief Judg  ge Weinstein observed   d that counssel conductted the litigation
 with “speeed and skkill” resulting
                                  g in a settle
                                              ement havinng a value “in the ordeer of $20 M Million
 Dollars.”” Mr. Harwwood prose    ecuted the Hoeniger vv. Aylswortth class acction litigatio on in
                                               Page 22
Case 2:18-cv-04231-RGK-JEM Document 119-2 Filed 06/02/19 Page 24 of 28 Page ID
                                  #:3409



 the United States District Cou urt for the Western
                                             W          District of Teexas (No. S SA-86-CA-9  939),
 which re
        esulted in a settlemen  nt fund of $18
                                             $    million and receivved favorab   ble comme  ent in
 the August 14, 198 89 edition of
                               o The Wall Street Jou    urnal (“Prospspector Fun nd Finds Go olden
        n Class Acttion Suit” p. 18, col. 1)). Mr. Harw
 Touch in                                                wood serve  ed as co-lea ad counsel in In
 Re Inteerco Incorp rporated Shareholder
                               S            rs Litigatioon, Consollidated C.A      A. No. 10  0111
 (Delawa
       are Chance   ery Court) (May
                                (     25, 19 990), resulting in a se  ettlement oof $18.5 miillion,
 where V.C.
       V      Berger found, “This is a case e that has aan extensive  e record that establish hes it
 was verry hard fou ught. Therre were inttense effort    rts made b  by plaintiffs’’ attorneys and
 those effforts bore very signifficant fruit in the facee of seriouss questionss as to ultim  mate
 success
       s on the merits.”

 Mr. Harw wood serve  ed as lead counsel
                                  c         in Morse
                                               M       v. M
                                                          McWhorter (C   Columbia/H  HCA Health   hcare
 Securitiees Litigation), (M.D. Tenn.),
                                   T        in which a se   ettlement ffund of $49    9.5 million was
 created for the benefit of the   e Class, as  s well as In n re Bank One Secu      urities Litigaation,
 (N.D. Ill..), which re
                      esulted in th
                                  he creation of a $45 m    million settle
                                                                         ement fund  d. Mr. Harw  wood
 also serrved as co   o-lead coun nsel in In re Safety-K    Kleen Corp   p. Stockhollders Litiga  ation,
 (D.S.C.)), which res sulted in a settlement
                                  s            fund
                                                f    of $444.5 million; IIn re Laidlaaw Stockholders
 Litigationn, (D.S.C.), which ressulted in a settlement
                                               s             fund of $24 4 million; In
                                                                                     n re AIG ER  RISA
 Litigationn, (S.D.N.YY.), which reesulted in a settlemen t fund of $2   24.2 million; In re JWP P Inc.
 Securitiees Litigationn, (S.D.N.YY.), which resulted
                                                r         in a $37 milllion settlem ment fund; In re
 Oxford Health
          H        Plan
                      ns, Inc. Deri
                                  rivative Litig
                                               gation, (S.DD.N.Y.), which resulted   d in a settlemment
 benefit ofo $13.7 million
                      m       and corporate therapeuticcs; and In re UNUMP           Provident C  Corp.
 Securitiees Litigationn, (D. Me.)), which res sulted in thhe creation of settleme    ent fund off $45
 million. Mr. Harwood has also     o been one  e of the leadd attorneyss in litigating
                                                                                     g claims in In re
 FedEx Ground
          G         Pacckage Inc. Employme     ent Practice es Litigationn, No. 3:05 5-MD-527 ((MDL
 1700), a multi-disttrict litigatioon concern   ning emplo  oyment cla  assification of pickup and
 delivery drivers which resulted  d in a $242,000,000 se    ettlement.

 STAN KARAS
          K         of counsel inn the Los Angeles
                                            A         off
                                                       ffice, is an experience  ed class action
 attorneyy, who work   ks on every stage of such case  es from pleeading challenges to cclass
 certificattion proceeedings to trrial and ap
                                            ppeal. He is also an  n experiencced trial lawwyer,
 includingg as first ch
                      hair. Among other suc ccesses, he e obtained a $3 millionn jury verdicct for
 a client, along with  h a finding
                                 g that the defendant
                                            d           w
                                                        was liable for punitive e damagess. In
 another trial, the court
                      c     grante
                                 ed non-suitt in favor o
                                                       of Stan’s cliient after h
                                                                               he deliveredd the
 opening argument.

 Mr. Karaas started his legal career
                                 c        at Paul
                                             P    Hastin ngs Janofskky and Wa   alker, wherre he
 handled complex commercial
                    c               and real estate
                                             e      litiga
                                                         ation. Subssequently, hhe joined Q
                                                                                          Quinn
 Emanue el Urquhart & Sullivan, where he specialized     d in class actions, both
                                                                                h on the pla
                                                                                           aintiff
 and the defense siide, as well as intellec  ctual prope erty litigation
                                                                       n. Mr. Karas then wo
                                                                                          orked
 at a pla
        aintiff-side class actioon firm whe  ere he obttained tenss of million  ns of dollars in
 settleme
        ents on beh half of his cllients.

 Mr. Karaas is a graduate of Sttanford University, wh
                                                    here he recceived a de egree in History
 and Lite
        erature and d was eleccted to Phi Beta Kap  ppa. He g  graduated ffrom Boalt Hall
 School ofo Law at UCU Berkeleey. In law school, Mrr. Karas se erved as A Articles Editor of
 the Califfornia Law Review and
                              d Notes and Commen    nts Editor o
                                                               of the Berke
                                                                          eley Techno ology
                                                 Page 23
Case 2:18-cv-04231-RGK-JEM Document 119-2 Filed 06/02/19 Page 25 of 28 Page ID
                                  #:3410



 Law Jo ournal. Mr.. Karas ha  as published on cla    ass action and priva  acy law isssues
 including
         g Privacy, Identity,
                    I         Da
                               atabases, 52
                                          5 Am. U. L. Rev. 39    93 (2002) a
                                                                           and The Ro ole of
 Fluid Reecovery in Consumer
                    C          Protection
                               P          Litigation,
                                          L           9
                                                      90 Cal. L. R
                                                                 Rev. 959 (20
                                                                            002).

                                         ASS
                                           SOCIATES
                                                  S

 GRAHA  AM CLEGG                h LLB in 1988 from the Manch
                   G received his                                 hester Unive ersity Scho
                                                                                         ool of
 Law in England,
         E         wiith Honors. He was admitted to tthe New Yo    ork State B
                                                                             Bar in 2002.. Mr.
 Clegg has
         h   significant experieence in the e prosecuttion of classs claims, including IIn re
 Bristol-M
         Myers Squib bb Securitie
                                es Litigation
                                            n, which settled for $185 million.

 CHRIST  TOPHER FALLON
                    F           fo
                                 ocuses on securities, consumerr, and antii-trust litiga    ation.
 Prior to joining
          j       the firm, Mr. Fallon was a contract a  attorney witth O'Melven  ny & Myerss LLP
 working on anti-tru ust and bu  usiness litig
                                             gation disp utes. He iss a Certifie  ed E-Discoovery
 Specialist through the
                     t Associa   ation of Cerrtified E-Disscovery Spe ecialists (A
                                                                                 ACEDS).

 Mr. Fallo
         on earned his
                    h J.D. and d a Certific
                                          cate in Disp
                                                     pute Resolu           Pepperdine Law
                                                                ution from P
 School in 2004. While
                   W      attending law school,
                                          s        Chrristopher w
                                                                worked at tthe Pepperrdine
 Special Education Advocacy Clinic and    d interned wwith the RRhode Islannd Office of the
 Attorney
        y General. Prior
                    P    to atte
                               ending law school, he graduated  d from Boston Collegee with
 a Bacheelor of Arts in Econommics and a minor in I rish Studie es, then serrved as De
                                                                                     eputy
 Campaig gn Financee Director on a U.S. Seenate camp paign.

 MEHRD  DAUD JAF   FARNIA received his J.D. in 2     2001 from Southwesstern Unive      ersity
 School of
         o Law, hav ving earlierr earned a B.A. in Pollitical Scien
                                                                  nce/International Relations
 from thee University
                    y of Californ
                                nia at Los Angeles
                                           A        (U
                                                     UC Regentss Merit Sch   holarship Aw
                                                                                        ward
 and the Vance Burrch Scholarrship). Mr. Jafarnia sserved as a Staff Attorney for the   e 9th
 Circuit Court
         C     of Appeals and   d has repreesented fin
                                                     nancial insttitutions in adversary and
 evidentia
         ary proceeddings in the
                               e Bankruptccy Courts.

 THOMA  AS J. KEN   NNEDY works out off the New York officce, where he focusess on
 securitie
         es, antitrustt, mass torrts, and co
                                           onsumer litigation. He
                                                                e received a Juris Dooctor
 degree from St. John’s Univ   versity Scho ool of Law
                                                     w in 1995. At St. Johhn’s, he w
                                                                                   was a
 memberr of the ST   T. JOHN’S S JOURNAL OF LEG       GAL COMM MENTARY. Mr. Kennedy
 graduateed from Miami
                    M       Univversity in 1992
                                           1      with a Bacheloor of Scie
                                                                         ence degre ee in
 Accountting and ha as passed the CPA exam.e       Mr. Kennedy wwas previou
                                                                          usly associated
 with the law firm Murray Frank  k LLP.

 JENNIFER M. LEINBACH served   s        for nearly five years as a judicial law clerk ffor a
 number of judges in the Ce    entral Distriict of Califfornia. As a judicial law clerk, Ms.
 Leinbach was resp ponsible forr assisting these
                                            t      judgees with casse managem ment, prepa aring
 for hearings and trial, and drafting rulings
                                            s. Ms. Lein nbach workked on a variety of diffe
                                                                                          erent
 cases, including caases involvving financiaal fraud, in solvency a
                                                                  and complex civil litiga
                                                                                         ation.
 Ms. Lein
        nbach was also responsible for assisting
                                           a          tho
                                                        ose judges, sitting by designationn, on
 appellate cases.



                                              Page 24
Case 2:18-cv-04231-RGK-JEM Document 119-2 Filed 06/02/19 Page 26 of 28 Page ID
                                  #:3411



 Ms. Leinbach grad  duated ma
                            agna cum laude from  m Vermont Law Scho       ool and was a
 memberr of Vermo  ont Law Reeview, whe
                                      ere she foccused on e   environmen ntal law isssues.
 During law school, Ms. Leinb
                            bach servedd as a judiccial extern in the District of Verm
                                                                                     mont.
 She obtaained her undergradua
                   u         ate degree cum laudee from Pepp  perdine University.

 CHARLES H. LINE    EHAN grad  duated sum mma cum la aude from th he University of Califo
                                                                                        ornia,
 Los Ang geles with a Bachelor of Arts deg gree in Phillosophy and a minor iin Mathema  atics.
 Mr. Lineehan receivved his Juris Doctor de egree from
                                                     m the UCLA A School of Law, wherre he
 was a member
        m        of the
                    t UCLA MootM     Court Honors Bo oard. While e attending law schooll, Mr.
 Linehan participateed in the school’s Firstt Amendme ent Amicus Brief Clinicc (now the S
                                                                                        Scott
 & Cyan Banister First
                    F    Amend dment Clinic) where h he worked w  with nation
                                                                            nally recognnized
 scholarss and civil rights orga
                               anizations tot draft am
                                                     micus briefss on variouus Free Speech
 issues.

 DANIEL    LLE L. MAN   NNING is a litigation associate in the firm’s LLos Angele es office. M
                                                                                             Ms.
 Manning    g specializees in prosec
                                   cuting comp plex class a
                                                          action lawsuits, includiing securitie
                                                                                              es
 fraud an  nd consume   er class actions. Ms. Manning
                                               M         ha
                                                          as experien nce in all ph
                                                                                  hases of pree-
 trial litiga
            ation, includ
                        ding conducting fact innvestigation
                                                          n, drafting p
                                                                      pleadings, rresearchingg
 and draffting briefs in the conte ext of law and
                                              a motion practice, drrafting and responding     g to
 discoverry requests, assisting withw deposition preparration, and preparing ffor and
 negotiatting settlem  ments. Ms. Manning is admitted to  o the State Bar of California, the
 Ninth Circuit Court of Appeals    s, and the United
                                              U       State
                                                          es District C
                                                                      Courts for thhe Central a
                                                                                              and
 Northern   n Districts of
                        o California
                                   a.

 Ms. Man nning receivved her Jurris Doctor degree
                                           d       from
                                                      m the Univerrsity of Caliifornia Los
 Angeless School of Law, where  e she serveed as Chieff Managing Editor of thhe Journal o  of
 Environmmental Laww and Policy y. While attending laww school, M
                                                                Ms. Manning  g externed ffor
 the Honorable Laurrie D. Zelonn in the California Couurt of Appea
                                                                 al and interned for the
 Californiia Department of Justiice, Office of
                                            o the Attor ney Generaal. Ms. Manning received
 her Bachhelor of Artts degree with
                               w honors in Environm   mental Ana alysis from CClaremont
 McKenn na College.

 VAHE MESROPY
         M          YAN joined the firm in 2018 an      nd focuses his practice on litigating
 securitie
         es class acttions. Imm mediately prior to joinin
                                                        ng the firm, Mr. Mesro opyan serve ed as
 a judicia
         al law clerk for multiple
                                 e judges in the U.S. DDistrict Courrt for the Ce
                                                                                entral Distrrict of
 Californiia. Prior to
                     o his clerksh
                                 hip, Mr. Meesropyan w was an asso ociate at Crrowell & Mo   oring
 LLP, wh here he reprresented Fo ortune 500 companiess in comple   ex antitrust matters.

 Mr. Mes
       sropyan recceived his J.D.
                              J    from th
                                         he University of Califo           e School of Law
                                                               ornia, Irvine
 as a Dean’s Merit Scholarship
                   S          p recipient. While in la
                                                     aw school, he clerked for the Fedderal
 Trade Commission
       C          n, Consume  er Protectio
                                         on Unit andd served ass an extern for the Inte
                                                                                      ernal
 Revenuee Service, Office
                   O      of Ch
                              hief Counse el.

 JARED F. PITT foc    cuses on se
                                ecurities, co
                                            onsumer, a
                                                     and anti-trusst litigation. Prior to jo
                                                                                           oining
 the firm,, Mr. Pitt was
                     w an asso  ociate at Willoughby
                                          W          D
                                                     Doyle LLP a  and was a senior fina    ancial
 statement auditor forf KMPG LLP
                               L where he   h earned hhis CPA liccense.


                                              Page 25
Case 2:18-cv-04231-RGK-JEM Document 119-2 Filed 06/02/19 Page 27 of 28 Page ID
                                  #:3412



 Mr. Pitt earned his
                   s J.D. from Loyola Law
                                        w School in
                                                  n 2010. Prior to attend
                                                                        ding law scchool
 he grad duated with
                   h honors from
                              f     both the Univerrsity of Michigan’s R
                                                                       Ross Schoo  ol of
 Business and USC   C’s Marshaall School of Businesss where hhe receivedd a Masters of
 Accountting.

 PAVITH  HRA RAJESH is an associate in the firm        m’s Los An  ngeles officce. Ms. Raajesh
 graduate ed from University of California  a, Santa B Barbara witth a Bache   elor of Science
 degree ini Mathema  atics and a Bachelor of o Arts deggree in Psycchology. Sh he received
                                                                                         d her
 Juris Doctor degrree from UCLA  U       School of Law  w. Ms. Ra  ajesh has unique writing
 experien nce from heer judicial externship
                                 e          fo
                                             or the Pate
                                                       ent Pilot Pro
                                                                   ogram in the United Sttates
 District Court for the Central District of California, where she   e worked cclosely with
                                                                                         h the
 Clerk annd judges inn the progrram on pate  ent cases. W
                                                        While in laww school, MMs. Rajesh was
 an Asso ociate Editor for the UCCLA Law Re  eview.

 NOREEN R. SCOT              d her J.D. in 2002 fro
                   TT received                    om Tulane Law Schoo   ol and earn ned a
 B.A. in Economics
         E         from Emorry University
                                        y in 1999. S
                                                   She served
                                                            d as a law cclerk to the Hon.
 Charles R. Jones on
                  o the Louissiana State
                                       e Court of A
                                                  Appeal, and
                                                            d has extenssive experience
 prosecuting comple
                  ex class action cases.

 LEANNE E HEINE SOLISH
                 S         is an associa   ate in GPM
                                                    M’s Los Ang
                                                              geles office
                                                                         e. Her pra
                                                                                  actice
 focuses on complex securities
                             s litigation.

 Ms. So  olish has extensive
                        e            experience  e litigating complex cases in federal co          ourts
 nationwiide. Since    e joining GP PM in 2012    2, Ms. Soliish has he elped securre several llarge
 class acction settlements for injured inve       estors, inclluding: Thee City of F Farmington Hills
 Employe  ees Retirem  ment System v. Wells Fargo Ban        nk, Case N No. 10-4372  2--DWF/JJG   G (D.
 Minn.) ($62.5
         (         million settlement on beh      half of parrticipants in
                                                                         n Wells Fargo’s securities
 lending program. The   T settlem  ment was re   eached on tthe eve of ttrial and rannked among    g the
 largest recoveries
          r             achieved
                        a          in
                                    n a securitiees lending cclass action n stemming  g from the 2 2008
 financiall crisis.); In re Penn West
                                  W       Petroleeum Ltd. Se ecurities Littigation, Ca
                                                                                     ase No. 1:14  4-cv-
 06046-J JGK (S.D.N.Y.) ($19 million
                                   m        settle
                                                 ement for thhe U.S. sha areholder class as partt of a
 $39 million global settlement)); In re ITT     T Education nal Servicess, Inc. Secu  urities Litigation
 (Indianaa), Case No   o. 1:14-cv-0 01599-TWP    P-DML ($12  2.5375 millio on settlemeent); In re DDoral
 Financiaal Corporattion Securitties Litigatio    on, Case N No. 3:14-cvv-01393-GA   AG (D.P.R.) ($7
 million settlement);
         s                Larson v. Insys Thera   apeutics Inccorporated,
                                                                        d, et al., Lea
                                                                                     ad Case No   o. 14-
 cv-01043-PHX-GM       MS (D. Ariz  z.) ($6.125 million se   ettlement); In re Unillife Corporration
 Securitiees Litigation, Case No. 1:16-cv--03976-RA ($4.4 milliion settlem           ment); and In re
 Provectu us Biopharm  rmaceuticals  s, Inc. Securities Litig
                                                            gation, Case  e No. 3:14--cv-00338-P   PLR-
 HBG (E.D. Tenn.) ($3.5 (     millionn settlemen nt).

 Super Lawyers
        L          Maagazine ha as selectedd Ms. Solissh as a “RRising Star” in the are
                                                                                      ea of
 Securitie
         es Litigation
                     n for the pa
                                ast three consecutive yyears, 2016
                                                                 6 through 2018.

 Ms. Soliish is admittted to the State Bar of
                                            o Californiaa, the Ninth
                                                                   h Circuit Co
                                                                              ourt of Apppeals,
 and the United States District Courts for the Centra  al, Northern
                                                                  n, and Southhern Districcts of
 Californiia. Ms. Sollish is also a Registere
                                            ed Certified
                                                       d Public Acccountant in Illinois.


                                                 Page 26
Case 2:18-cv-04231-RGK-JEM Document 119-2 Filed 06/02/19 Page 28 of 28 Page ID
                                  #:3413



 Ms. Solish received d her J.D. from
                                f    the Un
                                          niversity of Texas Sch  hool of Law in 2011, w
                                                                                       where
 she was s an editor of the Tex xas Interna
                                          ational Law Journal, re  epresented
                                                                            d clients in both
 the Immmigration annd Worker Rights
                                R      stud
                                          dent clinics,, and intern
                                                                  ned with MA ALDEF and d the
 Texas Civil
         C     Rights
                    s Project. Ms. Solis  sh graduate  ed summa  a cum laud  de from Tu ulane
 Universiity with a B.S.M.
                    B       in Ac
                                ccounting and
                                          a Finance    e in 2007, wwhere she was a mem  mber
 of the Beta
        B     Alpha Psi honors  s accountin
                                          ng organiza ation and wwas inducteed into the Beta
 Gamma Sigma Bus     siness Honors Societyy.

 GARTH A. SPENC      CER is bas  sed in the New York office. Hiss work inclu
                                                                           udes securrities,
 antitrustt, and consu
                     umer litigation. Mr. Sp
                                           pencer also works on w
                                                                whistleblow
                                                                          wer matters..

 Mr. Spe encer received his B.A. B     in Matthematics from Grinn nell College in 2006. He
 receivedd his J.D. in 2011 fro  om Duke University School of La   aw, where he was a staff
 editor on
         n the Duke  e Law Journ  nal. From 2011
                                             2    until 2
                                                        2014 he wo
                                                                 orked in the e tax group
                                                                                        p of a
 large, in
         nternational law firm. Since
                                  S       2014
                                             4 he has w worked on ttax whistleblower mattters.
 Mr. Spe encer rece  eived his LL.M.
                                  L       in Taxation
                                             T          frrom New York Univversity in 2  2016
 immedia ately prior to
                      o joining the
                                  e firm.

 DANA K.K VINCENT received her J.D. in   n 2002 from m Georgeto own Universsity Law Ce  enter
 in Washhington D.C
                  C. and her B.A.
                              B    cum laude from S  Spellman Co  ollege in 19
                                                                             995. Dana also
 earned an
         a M.A. in Economics  s from the New
                                          N     Schoool in 1999, where she  e was the AAaron
 Diamond d Fellow. Ms.
                   M Vincent has serve   ed as a Law w Clerk to tthe Hon. Stterling John
                                                                                       nson,
 Jr. of Brooklyn,
        B         NY,
                  N and ha    as significa
                                         ant experie nce in the e New York Office off the
 Attorney
        y General where
                   w      she served
                               s      as an
                                          a Assistan nt Attorneyy General frrom 2003-2 2006.
 She wass a consulta
                   ant to the Marshall
                              M        Prooject, an on
                                                     nline journa
                                                                alism organization focuusing
 on U.S. Criminal Ju
                   ustice issue
                              es.

 MELISS   SA WRIGHT    T is a litigation associate in the ffirm’s Los A
                                                                      Angeles offiice. Ms. W
                                                                                           Wright
 specializzes in com  mplex litiga  ation, including the p prosecutionn of securities fraud and
 consumer class ac     ctions. She has particular expe    ertise in all aspects o
                                                                                of the disco
                                                                                           overy
 phase of o litigation, including drafting
                                    d        andd respondinng to discoovery reque
                                                                                ests, negotiating
 protocols for the production of    o Electroniically Store
                                                          ed Information (ESI) aand all face
                                                                                           ets of
 ESI disc  covery, and d assisting g in deposiition prepa aration. Sh  he has maanaged mu  ultiple
 document production and re        eview projects, includ ing the de  evelopment of ESI se earch
 terms, overseeing
          o             numerous attorneys reviewing large docum       ment produ
                                                                                uctions, dra
                                                                                           afting
 meet an   nd confer correspondence and         d motions to compe    el where nnecessary, and
 coordina ating the analysis
                       a           off informatio
                                                on procure ed during the discovvery phase   e for
 utilizatio
          on in substaantive motio  ons or settle
                                                ement nego otiations.

 Ms. Wrig
        ght receiveed her J.D. from the UC Davis Scchool of Law
                                                              w in 2012, where she
                                                                                 e was
 a boardd member of Tax Law   L    Societty and extterned for the Califoornia Boarrd of
 Equaliza
        ation’s Tax Appeals Assistance
                             A           Program
                                         P       fo
                                                  ocusing on consumer use tax isssues.
 Ms. Wrig
        ght also grraduated froom NYU School of La aw, where she receiveed her LL.M
                                                                                  M. in
 Taxation
        n in 2013.




                                              Page 27
